Exhibit 10.1


EXECUTION VERSION

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

June 23, 2009

among

HERMAN MILLER, INC.,

THE SUBSIDIARY BORROWERS PARTY HERETO,

THE LENDERS PARTY HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agent

and

BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK,

as Documentation Agents

_________________

WELLS FARGO BANK, NATIONAL ASSOCIATION,

WACHOVIA BANK, NATIONAL ASSOCIATION,

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers

--------------------------------------------------------------------------------




TABLE OF CONTENTS

Page

ARTICLE I

Definitions

SECTION 1.01. Defined Terms 1  SECTION 1.02. Classification of Loans and
Borrowings 21  SECTION 1.03. Terms Generally 21  SECTION 1.04. Accounting Terms;
GAAP; Pro Forma Treatment 21  SECTION 1.05. Foreign Currency Calculations 22 
SECTION 1.06. Redenomination of Certain Foreign Currencies 22  SECTION 1.07.
Amendment and Restatement 22 

ARTICLE II
The Credits

SECTION 2.01. Commitments 23  SECTION 2.02. Loans and Borrowings 23  SECTION
2.03. Requests for Revolving Borrowings 24  SECTION 2.04. Competitive Bid
Procedure 25  SECTION 2.05. Swingline Loans 27  SECTION 2.06. Letters of Credit
28  SECTION 2.07. Funding of Borrowings 32  SECTION 2.08. Interest Elections 33 
SECTION 2.09. Termination and Reduction of Commitments 34  SECTION 2.10.
Repayment of Loans; Evidence of Debt 34  SECTION 2.11. Prepayment of Loans 35 
SECTION 2.12. Fees 36  SECTION 2.13. Interest 37  SECTION 2.14. Alternate Rate
of Interest 38  SECTION 2.15. Increased Costs 38  SECTION 2.16. Break Funding
Payments 39  SECTION 2.17. Taxes 40  SECTION 2.18. Payments Generally; Pro Rata
Treatment; Sharing of Set-offs 41  SECTION 2.19. Mitigation Obligations;
Replacement of Lenders 42  SECTION 2.20. Subsidiary Borrowers 43  SECTION 2.21.
Additional Reserve Costs 43  SECTION 2.22. Ancillary Facilities 44  SECTION
2.23. U.S. Borrower Guaranty 46 

ARTICLE III
Representations and Warranties

SECTION 3.01. Organization; Powers 46  SECTION 3.02. Authorization;
Enforceability 46  SECTION 3.03. Governmental Approvals; No Conflicts 46 
SECTION 3.04. Financial Condition; No Material Adverse Change 47  SECTION 3.05.
Properties 47  SECTION 3.06. Litigation and Environmental Matters 47 

-i-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

Page


SECTION 3.07. Compliance with Requirements of Law and Contractual Obligations
47  SECTION 3.08. Investment Company Status 48  SECTION 3.09. Taxes 48  SECTION
3.10. ERISA 48  SECTION 3.11. Disclosure 48  SECTION 3.12. Use of Advances 48 
SECTION 3.13. Labor Matters 48  SECTION 3.14. Foreign Assets Control, Etc 48 

ARTICLE IV
Conditions

SECTION 4.01. Restatement Effective Date 49  SECTION 4.02. Each Credit Event 49 
SECTION 4.03. Credit Events Relating to Subsidiary Borrowers 50 

ARTICLE V
Affirmative Covenants

SECTION 5.01. Financial Statements; Ratings Change and Other Information 50 
SECTION 5.02. Notices of Material Events 51  SECTION 5.03. Existence; Conduct of
Business 52  SECTION 5.04. Payment of Obligations 52  SECTION 5.05. Maintenance
of Properties; Insurance 52  SECTION 5.06. Books and Records; Inspection Rights
52  SECTION 5.07. Compliance 52  SECTION 5.08. Use of Proceeds and Letters of
Credit 52  SECTION 5.09. Additional Covenants 52 

ARTICLE VI
Negative Covenants

SECTION 6.01. Subsidiary Indebtedness 53  SECTION 6.02. Liens 53  SECTION 6.03.
Fundamental Changes 54  SECTION 6.04. Investments, Loans, Advances and
Acquisitions 55  SECTION 6.05. Swap Agreements 55  SECTION 6.06. Restricted
Payments 55  SECTION 6.07. Transactions with Affiliates 56  SECTION 6.08.
Restrictive Agreements 56  SECTION 6.09. Disposition of Assets; Etc 57  SECTION
6.10. Change in Business 57  SECTION 6.11. Leverage Ratio 57  SECTION 6.12.
Interest Coverage Ratio 57  SECTION 6.13. Debt Prepayments 57 

-ii-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

Page

ARTICLE VII
Events of Default

SECTION 7.01. Events of Default 58 

ARTICLE VIII
The Agents

SECTION 8.01. Appointment 60  SECTION 8.02. Nature of Duties 61  SECTION 8.03.
Resignation by the Agents 61  SECTION 8.04. Each Agent in its Individual
Capacity 61  SECTION 8.05. Indemnification 62  SECTION 8.06. Lack of Reliance on
Agents 62  SECTION 8.07. Designation of Affiliates for Foreign Currency Loans
62 

ARTICLE IX
Miscellaneous

SECTION 9.01. Notices 62  SECTION 9.02. Waivers; Amendments 64  SECTION 9.03.
Expenses; Indemnity; Damage Waiver 65  SECTION 9.04. Successors and Assigns 66 
SECTION 9.05. Survival 68  SECTION 9.06. Counterparts; Integration;
Effectiveness 68  SECTION 9.07. Severability 69  SECTION 9.08. Right of Setoff
69  SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process 69 
SECTION 9.10. WAIVER OF JURY TRIAL 69  SECTION 9.11. Headings 70  SECTION 9.12.
Confidentiality 70  SECTION 9.13. Interest Rate Limitation 70  SECTION 9.14. USA
PATRIOT Act 70  SECTION 9.15. Conversion of Currencies 71  SECTION 9.16. Waivers
and Agreements 71 

ARTICLE X
Collection Allocation Mechanism

SECTION 10.01. Implementation of CAM 73  SECTION 10.02. Letters of Credit 74 

SCHEDULES:

Schedule 2.01 -- Commitments
Schedule 2.06 -- Existing Letters of Credit

-iii-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

Page

Schedule 3.06 -- Disclosed Matters
Schedule 6.01 -- Existing Subsidiaries Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.08 -- Existing Restrictions

EXHIBITS:

Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Subsidiary Borrower Agreement
Exhibit C -- Subsidiary Borrower Termination
Exhibit D -- [RESERVED]
Exhibit E -- U.S. Borrower Guaranty
Exhibit F -- Mandatory Cost Rate
Exhibit G -- Form of Opinion of Subsidiary Borrower's Counsel for Domestic
Subsidiaries

-iv-

--------------------------------------------------------------------------------



        This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as
of June 23, 2009, is among Herman Miller, Inc., the Subsidiary Borrowers party
hereto, the Lenders party hereto and Wells Fargo Bank, National Association, as
Administrative Agent.

RECITALS

        A.        The U.S. Borrower, the Administrative Agent and the Lenders
previously entered into that certain Credit Agreement dated as of December 18,
2007 (as it existed immediately prior to the effectiveness of this Agreement,
the “Original Agreement”);

        B.        The U.S. Borrower has requested that the Required Lenders
consent to amend and restate the Original Agreement to provide for certain
changes to the terms and provisions therein;

        C.        As a result of such request, the parties wish to amend and
restate the Original Agreement.

        NOW, THEREFORE, in consideration of the above Recitals and the mutual
covenants contained herein, the parties hereby agree that this Agreement amends
and restates the Original Agreement in its entirety, effective as of the
Restatement Effective Date, as follows:

ARTICLE I

Definitions

        SECTION 1.01 Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

        “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

        “Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
U.S. Borrower or any of its Subsidiaries (a) acquires any going business or all
or substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person.

        “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

        “Administrative Agent” means Wells Fargo, in its capacity as
administrative agent for the Lenders hereunder.

        “Administrative Questionnaire” means an Administrative Questionnaire in
a form supplied by the Administrative Agent.

        “Advance” means any Loan or any Letter of Credit.

--------------------------------------------------------------------------------



        “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

        “Agents” means the Administrative Agent, the Syndication Agent and the
Documentation Agents.

        “Aggregate Ancillary Commitments” means, at any time, the aggregate
amount of the Ancillary Commitments of all Lenders at such time.

        “Aggregate Ancillary Facility Exposure” means, at any time, the
aggregate amount of the Ancillary Facility Exposures of all Lenders at such
time.

        “Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all Lenders at such time.

        “Aggregate Competitive Loan Exposure” means, at any time, the aggregate
amount of the Competitive Loan Exposures of all Lenders at such time.

        “Aggregate Revolving Credit Exposure” means, at any time, the aggregate
amount of the Revolving Credit Exposures of all Lenders at such time.

        “Aggregate Total Exposure” means, at any time, the sum of the Aggregate
Revolving Credit Exposure, the Aggregate Ancillary Facility Exposure and the
Aggregate Competitive Loan Exposure at such time.

        “Agreement Currency” has the meaning assigned to such term in Section
9.15(b).

        “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus one and one-half percent (1.50%) and
(c) One-Month LIBO Rate in effect on such day plus one and one-half percent
(1.50%).

        “Ancillary Commitment” means, with respect to any Ancillary Lender and
Ancillary Facility, the maximum amount that such Ancillary Lender has agreed to
make available from time to time during the Availability Period under such
Ancillary Facility created pursuant to Section 2.22 by such Ancillary Lender;
provided that at no time shall (a) all Ancillary Commitments of such Ancillary
Lender and the Revolving Credit Exposure of such Ancillary Lender exceed (b) the
Commitment of such Ancillary Lender.

        “Ancillary Facility” means any facility made available for a Subsidiary
Borrower by a Lender pursuant to Section 2.22.

        “Ancillary Facility Document” means, with respect to any Ancillary
Facility, the agreements between the applicable Subsidiary Borrower and the
Ancillary Lender(s) thereunder providing such Ancillary Facility.

        “Ancillary Facility Exposure” means, with respect to any Lender at any
time, the Dollar Equivalent of the outstanding principal amount of such Lender’s
Ancillary Loans at such time.

2

--------------------------------------------------------------------------------



        “Ancillary Facility Termination Date” has the meaning assigned to such
term in Section 2.22(e)(i).

        “Ancillary Lender” means, with respect to any Ancillary Facility, the
Lender that has made such Ancillary Facility available under Section 2.22.

        “Ancillary Loan” means, at any time, a loan under an Ancillary Facility
in respect of which the applicable Ancillary Lender has advanced funds to the
Subsidiary Borrower thereunder.

        “Anti-Terrorism Law” means each of: (a) the Executive Order; (b) the
Patriot Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956;
and (d) any other governmental rule now or hereafter enacted to monitor, deter
or otherwise prevent terrorism or the funding or support of terrorism.

        “Applicable Agent” means (a) with respect to a Loan or Borrowing
denominated in Dollars or with respect to any payment that does not relate to
any Loan or Borrowing, the Administrative Agent and (b) with respect to a Loan
or Borrowing denominated in a Foreign Currency, the Administrative Agent or an
Affiliate thereof designated pursuant to Section 8.07.

        “Applicable Creditor” has the meaning assigned to such term in Section
9.15(b).

        “Applicable Adjusted Percentage” means, with respect to any Lender, the
percentage of (a) the Aggregate Commitments minus the Aggregate Ancillary
Commitments, represented by (b) such Lender’s Commitment minus such Lender’s
Ancillary Commitments. If the Commitments have terminated or expired, the
Applicable Adjusted Percentage shall be determined based upon the Commitments
and Ancillary Commitments most recently in effect, giving effect to any
assignments.

        “Applicable Percentage” means, with respect to any Lender, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment.
If the Commitments have terminated or expired, the Applicable Percentages shall
be determined based upon the Commitments most recently in effect, giving effect
to any assignments.

        “Applicable Rate” means, for any day, with respect to any ABR Loan,
Eurocurrency Loan, Swingline Loan bearing interest at the Overnight LIBOR Rate
or with respect to the facility fees payable hereunder, as the case may be, the
applicable rate per annum set forth below based upon the Leverage Ratio as of
the most recent Determination Date:

Level Leverage Ratio ABR Spread Eurocurrency or Overnight LIBOR Spread Facility
Fee Rate 1 < 2.00 30.0 bps 130.0 bps 20.0 bps 2 >= 2.00 < 2.25 50.0 bps 150.0
bps 25.0 bps 3 >= 2.25 < 2.50 65.0 bps 165.0 bps 35.0 bps 4 >= 2.50 < 3.00 110.0
bps 210.0 bps 40.0 bps 5 >= 3.00 180.0 bps 280.0 bps 45.0 bps

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Leverage Ratio as of each Determination Date, as calculated for the
four most recently ended consecutive fiscal quarters of the U.S. Borrower;
provided, however, that during the Step-Up Period, the Applicable Rate with
respect to any Loan shall be 75.0 bps higher than the rate set forth in the
foregoing table.

3

--------------------------------------------------------------------------------



Adjustments, if any, to the Applicable Rate shall be effective five Business
Days after the Administrative Agent is scheduled to receive the applicable
financials under Section 5.01(a) or (b) and certificate under Section 5.01(c).
If the U.S. Borrower fails to deliver the financials to the Administrative Agent
at the time required hereunder, then the Applicable Rate shall be set at Level 5
until five Business Days after such financials are so delivered. Notwithstanding
anything herein to the contrary, the Applicable Rate shall be set at Level 1 as
of the Restatement Effective Date hereof and shall be adjusted for the first
time based on the Leverage Ratio as of the last fiscal quarter of 2009;
provided, however, that for purposes of calculating such Leverage Ratio,
Consolidated Indebtedness shall be as of the date the Administrative Agent is
scheduled to receive the financials under Section 5.01(b) and certificate under
Section 5.01(c) with respect to such quarter. For the avoidance of doubt, the
Applicable Rate as in effect under the Original Agreement immediately prior to
the Restatement Effective Date shall be applicable to all interest and facility
fees accruing prior to the Restatement Effective Date.

        “Approved Fund” has the meaning assigned to such term in Section 9.04.

        “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

        “Available Unused Commitment” means, with respect to a Lender at any
time, an amount equal to the amount by which (a) the Commitment of such Lender
at such time exceeds (b) the sum of (i) the Revolving Credit Exposure of such
Lender at such time and (ii) the Ancillary Commitments (if any) of such Lender
at such time.

        “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

        “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.

        “Board of Directors” means: (a) with respect to a corporation, the board
of directors of the corporation or such directors or committee serving a similar
function; (b) with respect to a limited liability company, the board of managers
of the company or such managers or committee serving a similar function; (c)
with respect to a partnership, the Board of Directors of the general partner of
the partnership; and (d) with respect to any other Person, the managers,
directors, trustees, board or committee of such Person or its owners serving a
similar function.

        “Borrowers” means the U.S. Borrower and the Subsidiary Borrowers.

        “Borrowing” means (a) Revolving Loans of the same Type, made, converted
or continued on the same date and, in the case of Eurocurrency Loans, as to
which a single Interest Period is in effect, (b) Ancillary Loans of the same
Type, made, converted or continued on the same date and made with respect to the
same Ancillary Facility, (c) a Competitive Loan or group of Competitive Loans of
the same Type made on the same date and as to which a single Interest Period is
in effect or (d) a Swingline Loan.

        “Borrowing Minimum” means (a) in the case of a Revolving Borrowing
denominated in Dollars, $3,000,000, (b) in the case of a Revolving Borrowing
denominated in a Foreign Currency, the smallest amount of such Foreign Currency
that is a multiple of 1,000,000 units of such Foreign Currency and has a Dollar
Equivalent in excess of $3,000,000, (c) in the case of a Competitive Loan
denominated in Dollars, $5,000,000, (d) in the case of a Competitive Loan
denominated in a Foreign Currency, the smallest

4

--------------------------------------------------------------------------------



amount of such Foreign Currency that is a multiple of 1,000,000 units of such
Foreign Currency and has a Dollar Equivalent in excess of $5,000,000, (e) in the
case of an Ancillary Borrowing, such amount agreed upon in the relevant
Ancillary Facility Document, (f) in the case of a Swingline Borrowing
denominated in Dollars, $500,000 or such other amount agreed to by the Swingline
Lender, and (g) in the case of a Swingline Borrowing denominated in a Foreign
Currency, the smallest amount of such Foreign Currency that is a multiple of
100,000 units of such Foreign Currency and has a Dollar Equivalent in excess of
$500,000 or such other amount agreed to by the Swingline Lender.

        “Borrowing Multiple” means (a) in the case of a Revolving Borrowing
denominated in Dollars, $500,000, (b) in the case of a Revolving Borrowing
denominated in a Foreign Currency, 500,000 units of such Foreign Currency, (c)
in the case of a Competitive Loan denominated in Dollars, $1,000,000, (d) in the
case of a Competitive Loan denominated in a Foreign Currency, 1,000,000 units of
such Foreign Currency, (e) in the case of an Ancillary Borrowing, such amount
agreed upon in the relevant Ancillary Facility Document, (f) in the case of a
Swingline Borrowing denominated in Dollars, $100,000 or such other amount agreed
to by the Swingline Lender, and (g) in the case of a Swingline Borrowing
denominated in a Foreign Currency, 100,000 units of such Foreign Currency or
such other amount agreed to by the Swingline Lender.

        “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.

        “Business Day” means any day that is not a Saturday, Sunday or other day
on which commercial banks in New York City or San Francisco, California are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in the currency in
which such Eurocurrency Loan is denominated in the London interbank market.

        “CAM” means the mechanism for the allocation and exchange of interests
in the Loans and participations in Letters of Credit and collections thereunder
established under Article X.

        “CAM Exchange” means the exchange of the Lenders’ interests provided for
in Section 10.01.

        “CAM Exchange Date” means the first date after the Effective Date on
which there shall occur (a) any event described in paragraph (h) or (i) of
Section 7.01 with respect to any Borrower or (b) an acceleration of Advances
pursuant to Article VII.

        “CAM Percentage” means, as to each Lender, the Applicable Percentage
calculated immediately prior to the CAM Exchange Date.

        “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

        “Change in Control” means (a) the membership of the U.S. Borrower’s
Board of Directors changes by more than 50% during any 12-month period, or the
number of members on the U.S. Borrower’s Board of Directors either increases or
decreases by more than 50% during any 12 month period, (b) any person or group
or persons (within the meaning of Section 13(d) of the Securities Exchange Act
of 1934, as amended) shall obtain ownership or control in one or more series of
transactions of more than 33% of the common Equity Interests or 33% of the
voting power of the Equity

5

--------------------------------------------------------------------------------



Interests of the U.S. Borrower entitled to vote in the election of members of
the Board of Directors of the U.S. Borrower, or (c) there shall have occurred
under any credit agreement, indenture or other instrument evidencing any
Indebtedness in excess of $10,000,000 any “change in control” or similar term
(as defined in such credit agreement, indenture or other evidence of
Indebtedness) obligating, or permitting the holders of such Indebtedness to
obligate, the U.S. Borrower or any of its Subsidiaries to repurchase, redeem or
repay all or any part of the Indebtedness or Equity Interests provided for
therein.

        “Change in Law” means (a) the adoption of any law, rule or regulation
after the Original Effective Date (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the Original Effective Date or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Original Effective Date.

        “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Competitive Loans or Swingline Loans.

        “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

        “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be reduced from time to time pursuant to Section 2.09 or
9.04. The amount of each Lender’s Commitment as of the Restatement Effective
Date is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Commitment, as applicable. The
aggregate amount of the Lenders’ Commitments as of the Restatement Effective
Date is $150,000,000. Notwithstanding the foregoing, any Competitive Loans made
by a Lender shall not reduce such Lender’s Commitment or its obligation to lend
its pro rata share of the undrawn portion of the Aggregate Commitment.

        “Competitive Bid” means an offer by a Lender to make a Competitive Loan
in accordance with Section 2.04.

        “Competitive Bid Rate” means, with respect to any Competitive Bid, the
Margin or the Fixed Rate, as applicable, offered by the Lender making such
Competitive Bid.

        “Competitive Bid Request” means a request by the U.S. Borrower for
Competitive Bids in accordance with Section 2.04.

        “Competitive Loan” means a Loan made pursuant to Section 2.04.

        “Competitive Loan Exposure” means, with respect to any Lender at any
time, the outstanding principal amount of such Lender’s Competitive Loans at
such time.

        “Consolidated EBITDA” means, with reference to any period, the net
income (or loss) of the U.S. Borrower and its Subsidiaries for such period,
plus, to the extent deducted from revenues in determining such net income, (a)
Consolidated Interest Expense, (b) expense for income taxes paid or accrued,
(c) depreciation, (d) amortization, (e) other non-cash expenses, including
non-cash, share-based compensation deducted from net income in accordance with
SFAS 123(R), (f) non-recurring costs or expenses incurred in connection with a
restructuring or permitted merger or acquisition (in each case,

6

--------------------------------------------------------------------------------



with the written consent of the Administrative Agent, which shall not be
unreasonably withheld) and (g) extraordinary non-cash losses incurred other than
in the ordinary course of business, minus, to the extent included in such net
income, extraordinary gains realized other than in the ordinary course of
business, all as determined in accordance with GAAP and calculated for the U.S.
Borrower and its Subsidiaries on a consolidated basis.

        “Consolidated Indebtedness” means at any time the Indebtedness of the
U.S. Borrower and its Subsidiaries calculated on a consolidated basis.

        “Consolidated Interest Expense” means, with reference to any period, the
Interest Expense of the U.S. Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

        “Consolidated Total Assets” means, as of any date, the total assets of
the U.S. Borrower and the consolidated Subsidiaries, determined in accordance
with GAAP, as set forth on the consolidated balance sheet of the U.S. Borrower
as of such date.

        “Contractual Obligation” means, as to any Person, any material provision
of any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

        “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

        “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

        “Defaulting Lender” means any Lender with respect to which a Lender
Default is in effect.

        “Designated Person” means any Person who (a) is named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control and/or any other
similar lists maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control pursuant to authorizing statute, executive order or
regulation, (b) (i) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of the Executive Order or
any related legislation or any other similar executive order(s) or (ii) engages
in any dealings or transactions prohibited by Section 2 of the Executive Order
or is otherwise associated with any such Person in any manner violative of
Section 2 of the Executive Order or (c) (i) is an agency of the government of a
country, (ii) an organization controlled by a country, or (iii) a Person
resident in a country that is subject to a sanctions program identified on the
list maintained by the U.S. Department of the Treasury’s Office of Foreign
Assets Control, or as otherwise published from time to time, as such program may
be applicable to such agency, organization or Person.

        “Determination Date” means (a) for purposes of the definition of
“Applicable Rate”, the last day of any fiscal quarter of the Borrower, (b) for
purposes of Section 6.03(c)(iv) with respect to any acquisition, the date such
acquisition closes, (c) for purposes of Section 6.04(d) with respect to any
investment, loan or advance, the date such investment, loan or advance is made,
(d) for purposes of Section 6.06(c)(ii) or 6.06(c)(iii) with respect to any
Restricted Payment, the date such Restricted Payment is made and (e) for
purposes of Section 6.13(b) with respect to any Senior Notes Prepayment, the
date on which such Senior Notes Prepayment is made.

7

--------------------------------------------------------------------------------



        “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

        “Disqualified Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.

        “Documentation Agents” means Bank of America, N.A. and JPMorgan Chase
Bank, N.A., in their capacity as documentation agents for the Lenders hereunder.

        “Dollars” or “$” refers to lawful money of the United States of America.

        “Dollar Equivalent” means, on any date of determination (a) with respect
to any amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.

        “Domestic Subsidiary” means any Subsidiary that is not a Foreign
Subsidiary.

        “EMU Legislation” means the legislative measures of the European Union
for the introduction of, changeover to or operation of the euro in one or more
member states of the European Union.

        “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

        “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the U.S. Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

        “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

        “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the U.S. Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

8

--------------------------------------------------------------------------------



        “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived (or, for years in which funding requirements are governed by the PPA, any
failure to satisfy the applicable minimum funding standards under Section
412(a)(2) of the Code or Section 302(a)(2) of ERISA, whether or not waived);
(c) the filing pursuant to Section 412(d) of the Code or Section 303 of ERISA
(or, for years in which the PPA applies to any Plan, Section 412(c) of the Code
or Section 302(c) of ERISA) of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the U.S.
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the U.S.
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the U.S. Borrower or any
of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the U.S. Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the U.S. Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

        “Euro” or “€” means the single currency of the European Union as
constituted by the treaty establishing the European Community being the Treaty
of Rome, as amended from time to time and as referred to in the EMU Legislation.

        “Eurocurrency”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate (or, in the
case of a Competitive Loan, the LIBO Rate).

        “Event of Default” has the meaning assigned to such term in Article VII.

        “Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars at the time of determination on such day on the Reuters
WRLD Page for such currency. In the event that such rate does not appear on any
Reuters WRLD Page, the Exchange Rate shall be determined by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and the Borrowers, or, in the absence of such
an agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

        “Exchange Rate Date” means, if on such date any outstanding Loan is (or
any Loan that has been requested at such time would be) denominated in a
currency other than Dollars, each of:

        (a)        the last Business Day of each calendar month,

        (b)        if an Event of Default has occurred and is continuing, the
CAM Exchange Date and any other Business Day designated as an Exchange Rate Date
by the Administrative Agent in its sole discretion, and

9

--------------------------------------------------------------------------------



        (c)        each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (i) a Borrowing Request or
an Interest Election Request with respect to any Revolving Borrowing or (ii)
each request for the issuance, amendment, renewal or extension of any Ancillary
Loan, Letter of Credit or Swingline Loan.

        “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the U.S. Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the State of the United States of America or other
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the U.S. Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the U.S.
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the U.S. Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

        “Executive Order” means Executive Order No. 13224 on Terrorist
Financings: — Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten To Commit, or Support Terrorism issued on 23rd September, 2001,
as amended by Order No. 13268 and as further amended after the date hereof.

        “Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(n).

        “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

        “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the U.S. Borrower.

        “Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.

        “Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed
Rate.

        “Foreign Currency” means (a) with respect to an Ancillary Facility, any
currency acceptable to the Administrative Agent that is freely available, freely
transferable and freely convertible into Dollars and in which dealings in
deposits are carried on in the London interbank market and (b) otherwise, Euros
and Sterling.

10

--------------------------------------------------------------------------------



        “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the U.S. Borrower is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

        “Foreign Subsidiary” means any Subsidiary that is incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia.

        “GAAP” means generally accepted accounting principles in the United
States of America.

        “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

        “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

        “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

        “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
all Off-Balance Sheet Liabilities of such Person, (l) all obligations under any
Disqualified Stock of such Person and (m) the Net Mark-to-Market Exposure of
such Person under Swap Agreements. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

11

--------------------------------------------------------------------------------



Indebtedness of any Person shall not include (i) leases under which such Person
is lessee that are true operating leases or (ii) such Person’s obligations under
performance bonds.

        “Indemnified Taxes” means Taxes other than Excluded Taxes.

        “Index Debt” means senior, unsecured, long-term indebtedness for
borrowed money of the U.S. Borrower that is not guaranteed by any other Person
or subject to any other credit enhancement.

        “Information Memorandum” means the Confidential Information Memorandum
dated November, 2007 relating to the U.S. Borrower and the Transactions.

        “Interest Coverage Ratio” means, as of the end of any fiscal quarter of
the U.S. Borrower, the ratio of Consolidated EBITDA to Consolidated Interest
Expense, as calculated for the four consecutive fiscal quarters of the U.S.
Borrower then ending.

        “Interest Election Request” means a request by the U.S. Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

        “Interest Expense” means, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense and (iv) commissions,
discounts, yield and other fees and charges incurred in connection with the
asset securitization or similar transaction which are payable to any person
other than the U.S. Borrower or a Wholly-Owned Subsidiary and (b) capitalized
interest of such person. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received by
the U.S. Borrower and the Subsidiaries with respect to Swap Agreements.

        “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each March, June, September and
December, (b) with respect to any Eurocurrency Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period, (c) with respect to any Fixed Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Fixed Rate Borrowing with an Interest Period of more than 90 days’
duration (unless otherwise specified in the applicable Competitive Bid Request),
each day prior to the last day of such Interest Period that occurs at intervals
of 90 days’ duration after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing and (d) with respect to any
Swingline Loan, the 15th and last day of each month.

        “Interest Period” means (a) with respect to any Eurocurrency Revolving
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender, such other period requested by
a Borrower) thereafter, as a Borrower may elect, and (b) with respect to any
Fixed Rate Borrowing, the period (which shall not be less than 1 day or more
than 270 days) commencing on the date of such Borrowing and ending on the date
specified in the applicable Competitive Bid Request; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case

12

--------------------------------------------------------------------------------



such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

        “Issuing Bank” means Wells Fargo (or Trade Bank, as agent for Wells
Fargo), in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.06(i) or the issuer of
Existing Letters of Credit deemed issued hereunder. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank or another Lender, in which case the term “Issuing Bank”
shall include any such Affiliate or other Lender with respect to Letters of
Credit issued by such Affiliate or other Lender.

        “Judgment Currency” has the meaning assigned to such term in Section
9.15(b).

        “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.

        “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the U.S. Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Adjusted Percentage of the total LC Exposure at such
time.

        “Lender Default” means (a) the refusal (which has not been retracted) of
a Lender to make available its portion of any Borrowing, to acquire
participations in a Swingline Loan pursuant to Section 2.05 or to fund its
portion of any unreimbursed payment under Section 2.06(e), (b) a Lender having
notified in writing the applicable Borrower and/or the Applicable Agent that it
does not intend to comply with its obligations under Section 2.05, 2.06 or 2.07
or (c) the refusal of an Ancillary Lender to extend credit under an Ancillary
Facility other than a refusal in accordance with the terms of the applicable
Ancillary Facility Document and the terms hereof.

        “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

        “Letter of Credit” means any letter of credit issued pursuant to this
Agreement or any letter of credit issued or deemed issued pursuant to the
Original Agreement, which shall be deemed issued hereunder.

        “Leverage Ratio” means, as of the applicable Determination Date, the
ratio of (a) Consolidated Indebtedness as of such date to (b) Consolidated
EBITDA, as calculated for the most recently-ended four fiscal quarter period for
which the U.S. Borrower has delivered financial statements under Section 5.01(a)
or Section 5.01(b). For purposes of calculating the Leverage Ratio, (i)
Consolidated Indebtedness shall not include the success fee (the “Success Fee”)
to be incurred by the U.S. Borrower in connection with Project Offshore (but
only to the extent that such fee does not exceed $25,000,000) and shall not
include the contingent value right (the “CVR”) to be granted by the U.S.
Borrower in connection with Project Offshore (but only to the extent that
obligations owing by U.S. Borrower in connection with such right do not exceed
$25,000,000) and (ii) the amount of any loss or gain resulting from any change
in the amount of the Success Fee or the CVR in any applicable period shall be
added to (in the case of any loss) or deducted from (in the case of any gain),
as the case may be, the net income (or loss) of the U.S. Borrower

13

--------------------------------------------------------------------------------



and its Subsidiaries for purposes of calculating Consolidated EBITDA for such
period; provided, however, that such addition or deduction shall be without
duplication of any addition to or deduction from net income (or loss) described
in clauses (a) through (g) of the definition of “Consolidated EBITDA” and shall
be made only to the extent the amount of such loss or gain was included in the
calculation of the net income (or loss) of the U.S. Borrower and its
Subsidiaries for such period.

        “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Applicable Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in the currency of such Borrowing (as reflected on the
applicable Reuters screen page), for a period equal to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
average (rounded upward, if necessary, to the next 1/100 of 1%) of the
respective interest rates per annum at which deposits in the currency of such
Borrowing are offered for such Interest Period to major banks in the London
interbank market by Wells Fargo at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period.

        “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

        “Loan Documents” means this Agreement, the U.S. Borrower Guaranty, each
Ancillary Facility Document and all instruments, agreements or other documents
executed in connection herewith at any time.

        “Loans” means any Competitive Loan, Ancillary Loan, Swingline Loan or
Revolving Loan.

        “Local Time” means (a) with respect to a Loan or Borrowing denominated
in Dollars, Minneapolis time, and (b) with respect to a Loan or Borrowing
denominated in any Foreign Currency, London time.

        “Margin” means, with respect to any Competitive Loan bearing interest at
a rate based on the LIBO Rate, the marginal rate of interest, if any, to be
added to or subtracted from the LIBO Rate to determine the rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.

        “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, prospects or condition, financial or otherwise, of
the U.S. Borrower and its Subsidiaries taken as a whole, (b) the ability of any
Borrower to perform any of its obligations under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.

        “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the U.S. Borrower and its Subsidiaries in an aggregate
principal amount exceeding the Dollar Equivalent of $10,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the U.S. Borrower or any Subsidiary in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the U.S. Borrower or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

14

--------------------------------------------------------------------------------



        “Maturity Date” means June 23, 2012 or such earlier date as may be
determined pursuant to Section 2.09.

        “Moody’s”means Moody’s Investors Service, Inc.

        “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

        “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Agreements as of the date of determination (assuming the Swap Agreements were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreements as of the
date of determination (assuming such Swap Agreements were to be terminated as of
that date).

        “Notice of Termination” has the meaning assigned to such term in Section
2.22(e)(ii).

        “Obligations” means all unpaid principal of, accrued and unpaid interest
and fees and reimbursement obligations on the Advances, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Borrowers or any of them to the Lenders, the Agents, any indemnified party or
any of them arising under the Loan Documents.

        “Off-Balance Sheet Liability” of a Person means (a) any obligation under
a sale and leaseback transaction which is not a Capital Lease Obligation, (b)
any so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (c) the amount of obligations outstanding under the
legal documents entered into as part of any asset securitization or similar
transaction on any date of determination that would be characterized as
principal if such asset securitization or similar transaction were structured as
a secured lending transaction rather than as a purchase or (d) any other
transaction (excluding operating leases for purposes of this clause (d)) which
is the functional equivalent of or takes the place of borrowing but which does
not constitute a liability on the balance sheet of such Person; in all of the
foregoing cases, calculated based on the aggregate outstanding amount of
obligations outstanding under the legal documents entered into as part of any
such transaction on any date of determination that would be characterized as
principal if such transaction were structured as a secured lending transaction,
whether or not shown as a liability on a consolidated balance sheet of such
Person, in a manner reasonably satisfactory to the Administrative Agent.

        “One-Month LIBO Rate” means, with respect to any interest rate
calculation for a Loan or other Obligation bearing interest at the Alternate
Base Rate, a rate per annum equal to the product (rounded upward if necessary to
the nearest 1/16th of one percent) of (a) the rate per annum referred to as the
BBA (British Bankers Association) Interest Settlement Rate, as reported on the
applicable Reuters screen page, or if not reported by Reuters, as reported by
any service selected by the Administrative Agent, on the applicable day
(provided that if such day is not a Business Day for which a LIBO Rate is
quoted, the next preceding Business Day for which a LIBO Rate is quoted), at or
about 11:00 a.m., London time (or as soon thereafter as practicable), for
deposits being delivered in the London interbank market for the currency in
which such Loan or other Obligation is denominated for a term of one month
commencing on such date of determination, multiplied by (b) the Statutory
Reserve Rate in effect on such day. If for any reason rates are not available as
provided in clause (a) of the preceding sentence, the rate to be used in clause
(a) shall be, at the Administrative Agent’s discretion (in each case, rounded
upward if necessary to the nearest 1/16th of one percent), (i) the rate per
annum at which deposits are offered to the Administrative Agent in the London
interbank market for the currency in which such Loan or other Obligation is
denominated or (ii) the rate at which deposits are offered to the Administrative
Agent in, or

15

--------------------------------------------------------------------------------



by the Administrative Agent to major banks in, any offshore interbank market
selected by the Administrative Agent for the currency in which such Loan or
other Obligation is denominated, in each case on the applicable day (provided
that if such day is not a Business Day for which deposits are offered to the
Administrative Agent in the London or such offshore interbank market, the next
preceding Business Day for which deposits are offered to the Administrative
Agent in the London or such offshore interbank market) at or about 11:00 a.m.,
London time (or as soon thereafter as practicable) (for delivery on such date of
determination) for a one-month term.

        “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

        “Original Agreement” has the meaning assigned to such term in the
Recitals.

        “Original Effective Date” means December 18, 2007.

        “Overnight LIBOR Rate” with respect to any Swingline Loans, means the
per annum rate of interest most recently announced within Wells Fargo at its
principal office in San Francisco, California as its Overnight LIBOR Rate, with
the understanding that Wells Fargo’s Overnight LIBOR Rate is one of its base
rates and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Wells Fargo may designate. Wells Fargo shall base its
determination of the Overnight LIBOR Rate upon such offers for deposits on or
other market indicators of the interbank market as Wells Fargo in its discretion
deems appropriate, and the Overnight LIBOR Rate available to the Borrower
hereunder shall be adjusted by Wells Fargo to take into account the Statutory
Reserve Rate. Any change in the Overnight LIBOR Rate shall become effective on
the date on which each such change in the Overnight LIBOR Rate is announced
within Wells Fargo.

        “Participant” has the meaning set forth in Section 9.04.

        “Patriot Act” has the meaning assigned to such term in Section 9.14.

        “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

        “Permitted Encumbrances” means:

        (a)        Liens imposed by law for taxes that are not delinquent or are
being contested in compliance with Section 5.04;

        (b)        carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;

        (c)        pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations;

        (d)        deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

16

--------------------------------------------------------------------------------



        (e)        judgment liens in respect of judgments that do not constitute
an Event of Default under clause (k) of Article VII; and

        (f)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the U.S. Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

        “Permitted Investments” means any investment that would qualify as cash
equivalents under GAAP and any other investments permitted by U.S. Borrower’s
investment policy as of the Original Effective Date.

        “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

        “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
U.S. Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

        “PPA” means the Pension Protection Act of 2006.

        “Prime Rate” means the rate of interest per annum publicly announced
from time to time by Wells Fargo as its prime rate in effect at its principal
office in San Francisco (the Prime Rate not being intended to be the lowest rate
of interest charged by Wells Fargo in connection with extensions of credit to
borrowers); each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

        “Project Offshore” means the Acquisition contemplated by the U.S.
Borrower to occur after the Restatement Effective Date described generally as
the purchase of all or substantially all of the Equity Interests of a privately
owned global manufacturer of healthcare related furniture products and for which
the aggregate initial consideration paid by the U.S. Borrower and any Subsidiary
shall not exceed $100,000,000 in the form of the U.S. Borrower’s Equity
Interests and/or cash.

        “Public Debt Securities” means the U.S. Borrower’s debt securities due
March 15, 2011.

        “Quotation Day” means, with respect to any Eurocurrency Borrowing or
Swingline Foreign Currency Borrowing and any Interest Period, the day on which
it is market practice in the relevant interbank market for prime banks to give
quotations for deposits in the currency of such Borrowing for delivery on the
first day of such Interest Period. If such quotations would normally be given by
prime banks on more than one day, the Quotation Day will be the last of such
days.

        “Register” has the meaning set forth in Section 9.04.

        “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

        “Requirement of Law” means, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or

17

--------------------------------------------------------------------------------



determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

        “Reserve Account” has the meaning assigned to such term in Section
10.02(a).

        “Required Lenders” means, at any time, Lenders having Commitments
representing more than 50% of the sum of the total Commitments of all Lenders at
such time; provided that, for purposes of declaring the Advances to be due and
payable pursuant to Article VII, and for all purposes after the Advances become
due and payable pursuant to Article VII or the Commitments expire or terminate,
Required Lenders means Lenders having a share of the Aggregate Total Exposure
representing more than 50% of the Aggregate Total Exposure. The Commitment and
share of the Aggregate Total Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

        “Restatement Effective Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).

        “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the U.S. Borrower or any Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the U.S. Borrower or any option, warrant or
other right to acquire any such Equity Interests in the U.S. Borrower.

        “Revolving Borrowing” means a Borrowing of Revolving Loans.

        “Revolving Credit Exposure” means, with respect to any Lender at any
time, the Dollar Equivalent of the sum of the outstanding principal amount of
such Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at such
time.

        “Revolving Loan” means a loan made pursuant to Section 2.01.

        “SEC” means the Securities and Exchange Commission, any successor
thereto and any analogous Governmental Authority.

        “Senior Notes” means the U.S. Borrower’s Series A Senior Notes due
January 3, 2015 and Series B Senior Notes due January 3, 2018.

        “Senior Notes Prepayment” has the meaning assigned to such term in
Section 6.13.

        “S&P” means Standard & Poor’s.

        “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, One-Month LIBO Rate or Overnight LIBOR Rate,
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender

18

--------------------------------------------------------------------------------



under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

        “Step-Up Election” has the meaning assigned to such term in Section 6.11
of this Agreement.

        “Step-Up Election Notice” has the meaning assigned to such term in
Section 6.11 of this Agreement.

        “Step-Up Period” means the period commencing on the date the U.S.
Borrower delivers a Step-Up Election Notice to the Administrative Agent pursuant
to Section 6.11 and ending on the earlier to occur of (a) the one-year
anniversary of such date or (b) the date the U.S. Borrower delivers a Step-Up
Termination Notice to the Administrative Agent pursuant to Section 6.11.

        “Step-Up Termination Notice” has the meaning assigned to such term in
Section 6.11 of this Agreement.

        “Sterling” or “£” means the lawful currency of the United Kingdom of
Great Britain and Northern Ireland.

        “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

        “Subsidiary” means any subsidiary of the U.S. Borrower.

        “Subsidiary Borrower” means, at any time, each Subsidiary that has been
designated as a Subsidiary Borrower by the U.S. Borrower pursuant to Section
2.20, other than a Subsidiary Borrower that has ceased to be a Subsidiary
Borrower as provided in Section 2.20.

        “Subsidiary Borrower Agreement” means a Subsidiary Borrower Agreement
substantially in the form of Exhibit B.

        “Subsidiary Borrower Termination” means a Subsidiary Borrower
Termination substantially in the form of Exhibit C.

        “Syndication Agent” means Wachovia, in its capacity as syndication agent
for the Lenders hereunder.

        “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the U.S. Borrower or the Subsidiaries shall be a Swap Agreement.

19

--------------------------------------------------------------------------------



        “Swingline Dollar Loan” means a Swingline Loan denominated in Dollars.

        “Swingline Exposure” means, at any time, the aggregate principal amount
of all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Adjusted Percentage of the total
Swingline Exposure at such time.

        “Swingline Foreign Currency Loan” means a Swingline Loan denominated in
a Foreign Currency.

        “Swingline Lender” means Wells Fargo, in its capacity as lender of
Swingline Loans hereunder and its successors in such capacity. The Swingline
Lender may, in its discretion, arrange for one or more Swingline Loans to be
made by Affiliates of the Swingline Lender, in which case the term “Swingline
Lender” shall include any such Affiliate with respect to Swingline Loans made by
such Affiliate.

        “Swingline Loan” means a Loan made pursuant to Section 2.05.

        “Tangible Net Worth” means, as of any date of determination, the
stockholders’ equity of the U.S. Borrower as of such date minus the U.S.
Borrower’s intangible assets as of such date, in each case determined on a
consolidated basis in accordance with GAAP.

        “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

        “Trade Bank” means Wells Fargo HSBC Trade Bank, N.A.

        “Transactions” means the execution, delivery and performance by the
Borrowers of each Loan Document, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.

        “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the Alternate
Base Rate or, in the case of a Competitive Loan or Borrowing, the LIBO Rate or a
Fixed Rate.

        “U.S. Borrower” means Herman Miller, Inc., a Michigan corporation, and
its successors.

        “U.S. Borrower Guaranty” means the Guarantee, as amended, supplemented
or otherwise modified from time to time, in the form of Exhibit E, by the U.S.
Borrower in favor of the Lenders and the Administrative Agent.

        “Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.

        “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association, and its successors.

        “Wholly-Owned Subsidiary” means, as to any Person, a subsidiary all of
the Equity Interests of which (except directors’ qualifying Equity Interests)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person.

20

--------------------------------------------------------------------------------



        “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

        SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
"Revolving Loan") or by Type (e.g., a "Eurocurrency Loan") or by Class and Type
(e.g., a "Eurocurrency Revolving Loan"). Borrowings also may be classified and
referred to by Class (e.g., a "Revolving Borrowing") or by Type (e.g., a
"Eurocurrency Borrowing") or by Class and Type (e.g., a "Eurocurrency Revolving
Borrowing").

        SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

        SECTION 1.04. Accounting Terms; GAAP; Pro Forma Treatment. Unless
otherwise indicated in this Agreement or any other Loan Document, all accounting
terms used in this Agreement or any other Loan Document shall be construed, and
all accounting and financial computations hereunder or thereunder shall be
computed, in accordance with GAAP. If (a) the U.S. Borrower elects to change its
accounting practices during the term of this Agreement from those used in the
preparation of the Financial Statements referred to in Section 3.04, or (b) GAAP
changes during the term of this Agreement such that any covenants contained
herein would then be calculated in a materially different manner or with
materially different components, the U.S. Borrower, the Lenders and the
Administrative Agent agree to negotiate in good faith to amend this Agreement in
such respects as are necessary to conform those covenants as criteria for
evaluating the U.S. Borrower’s financial condition to substantially the same
criteria as were effective prior to such change by the U.S. Borrower or in GAAP;
provided, however, that, until the U.S. Borrower, the Lenders and the
Administrative Agent so amend this Agreement, all such covenants shall be
calculated in accordance with the accounting practices or GAAP as in effect
immediately prior to such change. For purposes of calculating the Leverage Ratio
(as used in Section 6.11 and in determining the Applicable Rate) and the
Interest Coverage Ratio, any Acquisition or any sale or other disposition
outside the ordinary course of business by the U.S. Borrower or any of the
Subsidiaries of any asset or group of related assets in one or a series of
related transactions, the net proceeds from which exceed $1,000,000, including
the incurrence of any Indebtedness and any related financing or other
transactions in connection with any of the foregoing, occurring during the
period for which such ratios are calculated shall be deemed to have occurred on
the first day of the relevant period for which such ratios were calculated on a
pro forma basis acceptable to the Administrative Agent. Notwithstanding anything
to the contrary herein, all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any similar accounting principle) permitting a Person to value
its financial liabilities at the fair value thereof.

21

--------------------------------------------------------------------------------



        SECTION 1.05. Foreign Currency Calculations. (a) For purposes of
determining the Dollar Equivalent of any Advance denominated in a Foreign
Currency or any related amount, the Administrative Agent shall determine the
Exchange Rate as of the applicable Exchange Rate Date with respect to each
Foreign Currency in which any requested or outstanding Advance is denominated
and shall apply such Exchange Rates to determine such amount (in each case after
giving effect to any Advance to be made or repaid on or prior to the applicable
date for such calculation).

        (b)        For purposes of any determination under Section 6.01, 6.02,
6.04 or 6.09 or under Article VII, all amounts incurred, outstanding or proposed
to be incurred or outstanding in currencies other than Dollars shall be
translated into Dollars at the currency exchange rates in effect on the date of
such determination; provided that no Default shall arise as a result of any
limitation set forth in Dollars in Section 6.01 or 6.02 being exceeded solely as
a result of changes in currency exchange rates from those rates applicable at
the time or times Indebtedness or Liens were initially consummated in reliance
on the exceptions under such Sections. For purposes of any determination under
Section 6.04 or 6.09, the amount of each investment, asset disposition or other
applicable transaction denominated in a currency other than Dollars shall be
translated into Dollars at the currency exchange rate in effect on the date such
investment, disposition or other transaction is consummated. Such currency
exchange rates shall be determined in good faith by the Borrowers.

        SECTION 1.06. Redenomination of Certain Foreign Currencies. (a) Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Original Effective Date shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
Interbank Market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

        (b)        Without prejudice and in addition to any method of conversion
or rounding prescribed by any EMU Legislation and (i) without limiting the
liability of any Borrower for any amount due under this Agreement and (ii)
without increasing any Commitment of any Lender, all references in this
Agreement to minimum amounts (or integral multiples thereof) denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Original Effective Date shall, immediately
upon such adoption, be replaced by references to such minimum amounts (or
integral multiples thereof) as shall be specified herein with respect to
Borrowings denominated in Euros.

        (c)        Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro or any other Foreign Currency.

        SECTION 1.07. Amendment and Restatement. It is intended by the parties
hereto that (a) all Obligations of the parties under the Original Agreement
shall continue to exist under and be evidenced by this Agreement and the other
Loan Documents; and (b) except as expressly stated herein or amended hereby, the
Original Agreement and the other Loan Documents are ratified and confirmed as
remaining unmodified and in full force and effect with respect to all
Obligations; it being understood that it is the intent of the parties hereto
that this Agreement does not constitute a novation of rights, obligations

22

--------------------------------------------------------------------------------



and liabilities of the respective parties (including the Obligations) existing
under the Original Agreement and such rights, obligations and liabilities shall
continue and remain outstanding, and that this Agreement amends, restates and
replaces in its entirety the Agreement. From and after the Restatement Effective
Date, all Obligations of the Borrowers under the Original Agreement shall become
Obligations of such Persons hereunder, and all Obligations, if any, of the
Subsidiary Borrowers shall become fully and continuously guaranteed by the U.S.
Borrower pursuant to the U.S. Borrower Guaranty. Upon the effectiveness of this
Agreement in accordance with Section 4.01, each Loan Document other than the
Original Agreement that was in effect immediately prior to the Restatement
Effective Date shall continue to be effective and, unless the context otherwise
requires, any reference to the Original Agreement contained therein shall be
deemed to refer to this Agreement and any reference to the Loans or Obligations
shall be deemed to refer to the Loans and Obligations under this Agreement. This
Agreement, and each of the amendments to the Original Agreement effected hereby
on the Restatement Effective Date, is binding on each Lender party to the
Original Agreement as of the Restatement Effective Date, notwithstanding that
this Agreement may be signed by the Required Lenders but not all Lenders.

ARTICLE II

The Credits

        SECTION 2.01. Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans denominated in Dollars and
Foreign Currencies to the U.S. Borrower and to Subsidiary Borrowers (other than
any Subsidiary Borrower for which an Ancillary Commitment has been established
under Section 2.22) from time to time during the Availability Period in an
aggregate principal amount that will not result in any of following:

        (a)        such Lender’s Revolving Credit Exposure exceeding (i) such
Lender’s Commitment minus (ii) such Lender’s Ancillary Commitments;

        (b)        (i) the Aggregate Revolving Credit Exposure plus the
Aggregate Competitive Loans exceeding (ii) the Aggregate Commitments minus the
Aggregate Ancillary Commitments;

        (c)        the Dollar Equivalent of the aggregate amount of all
Revolving Loans and Swingline Loans denominated in any Foreign Currency
exceeding $60,000,000.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

        SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Loans of the same Type made by the
Lenders ratably in accordance with their respective Applicable Adjusted
Percentage on the date such Loans are made hereunder (or, in the case of
Swingline Loans, in accordance with Section 2.05). Each Ancillary Loan shall be
made as part of a Borrowing consisting of Loans of the same Type made by the
applicable Ancillary Lenders with an Ancillary Commitment for such Ancillary
Loan ratably in accordance with such Ancillary Commitments on the date such
Ancillary Loans and otherwise in accordance with the applicable Ancillary
Facility Document. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.04. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments, the Ancillary Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

23

--------------------------------------------------------------------------------



        (b)        Subject to Section 2.14, (i) each Revolving Borrowing
denominated in Dollars shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the applicable Borrower may request in accordance herewith, (ii) each
Revolving Borrowing denominated in a Foreign Currency and each Ancillary
Borrowing shall be comprised entirely of Eurocurrency Loans and (iii) each
Competitive Borrowing shall be comprised entirely of Eurocurrency Loans or Fixed
Rate Loans as the U.S. Borrower may request in accordance herewith. Each
Swingline Borrowing shall be comprised of the Types of Loans set forth in
Section 2.05. Each Lender at its option may make any ABR Loan or Eurocurrency
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15, 2.17 or 2.21 solely in respect of increased costs
resulting from such exercise.

        (c)        Each Borrowing shall be in an aggregate amount that is an
integral multiple of the applicable Borrowing Multiple and not less than the
applicable Borrowing Minimum, provided that an ABR Revolving Borrowing may be in
an aggregate amount that is equal to the entire unused balance of the
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of eight Eurocurrency Borrowings outstanding.

        (d)        Each Lender may, at its option, make any Loan available to
any Foreign Subsidiary Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided, that (i) any exercise of
such option shall not affect the obligation of such Foreign Subsidiary Borrower
to repay such Loan in accordance with the terms of this Agreement, and (ii) for
all purposes of voting or consenting with respect to (x) any amendment,
supplementation or modification of any Loan Document, (y) any waiver of any
requirements of any Loan Document or any Default or Event of Default and its
consequences, or (z) any other matter as to which a Lender may vote or consent
related to the Loan Documents, such Lender shall so vote or consent, not such
foreign or domestic branch or Affiliate of such Lender.

        (e)        Notwithstanding any other provision of this Agreement, no
Borrower shall be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

        SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Applicable Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
2:00 p.m., Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 2:00 p.m.,
Local Time, one Business Day before the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(e) may be given not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing.
Notwithstanding the foregoing, in the case of a Loan denominated in a Foreign
Currency, the applicable Borrower shall notify the Applicable Agent of such
request by telephone not later than 2:00 p.m., Local Time, four Business Days
before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Applicable Agent of a written Borrowing Request in a form
approved by the Applicable Agent and signed by the applicable Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

        (i)        the Borrower requesting such Borrowing;


24

--------------------------------------------------------------------------------



        (ii)        in the case of a Revolving Borrowing in a Foreign Currency
requested by a Subsidiary Borrower, the Foreign Currency in which such Borrowing
is to be denominated;


        (iii)        the aggregate amount of the requested Borrowing (expressed
in Dollars or the applicable Foreign Currency);


        (iv)        the date of such Borrowing, which shall be a Business Day;


        (v)        in the case of a Borrowing denominated in Dollars, whether
such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;


        (vi)        in the case of a Eurocurrency Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by clause (a) of the definition of the term “Interest Period”; and


        (vii)        the location and number of the applicable Borrower’s
account to which funds are to be disbursed.


        If no election as to the Type of Revolving Borrowing is specified, then
the requested Revolving Borrowing shall be an ABR Borrowing, unless such
Revolving Borrowing is denominated in a Foreign Currency, in which case such
Revolving Borrowing shall be a Eurocurrency Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Applicable Agent shall advise each Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing. Requests for Ancillary Loans shall be made in
accordance with the applicable Ancillary Facility Document.

        SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the U.S. Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the borrowing of any such Competitive Loan will not result in (i) the (A)
Aggregate Revolving Credit Exposure plus the Aggregate Competitive Loans
exceeding (B) the Aggregate Commitments minus the Aggregate Ancillary
Commitments or (ii) the Aggregate Total Exposure exceeding the Aggregate
Commitments. To request Competitive Bids, the U.S. Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, four Business Days before the
date of the proposed Borrowing and, in the case of a Fixed Rate Borrowing, not
later than 10:00 a.m., Local Time, two Business Days before the date of the
proposed Borrowing; provided that the U.S. Borrower may not submit more than one
Competitive Bid Request on the same day, and a Competitive Bid Request shall not
be made within five (5) Business Days after the date of any previous Competitive
Bid Request, unless any and all such previous Competitive Bid Requests shall
have been withdrawn or all Competitive Bids received in response thereto
rejected. Further, a Competitive Bid Request may not contain a request for (i)
more than one Type of loan, or (ii) Loans having more than three (3) different
Interest Periods. Each such telephonic Competitive Bid Request shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Competitive Bid Request in a form approved by the Administrative Agent
and signed by the U.S. Borrower. Each such telephonic and written Competitive
Bid Request shall specify the following information in compliance with Section
2.02:

        (i)        the aggregate amount of the requested Borrowing;


25

--------------------------------------------------------------------------------



        (ii)        the date of such Borrowing, which shall be a Business Day;


        (iii)        whether such Borrowing is to be a Eurocurrency Borrowing or
a Fixed Rate Borrowing;


        (iv)        the Interest Period to be applicable to such Borrowing,
which shall be a period contemplated by the definition of the term “Interest
Period”; and


        (v)        the location and number of the U.S. Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.07.


Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

        (b)        Each Lender may (but shall not have any obligation to) make
one or more Competitive Bids to the U.S. Borrower in response to a Competitive
Bid Request. Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
telecopy, in the case of a Eurocurrency Competitive Borrowing, not later than
9:30 a.m., Local Time, three Business Days before the proposed date of such
Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later than
9:30 a.m., Local Time, one Business Day before the date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the U.S. Borrower) of the Competitive Loan or Loans that
the Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which
the Lender is prepared to make such Loan or Loans (expressed as a percentage
rate per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.

        (c)        The Administrative Agent shall promptly notify the U.S.
Borrower by telecopy of the Competitive Bid Rate and the principal amount
specified in each Competitive Bid and the identity of the Lender that shall have
made such Competitive Bid.

        (d)        Subject only to the provisions of this paragraph, the U.S.
Borrower may accept or reject any Competitive Bid. The U.S. Borrower shall
notify the Administrative Agent by telephone, confirmed by telecopy in a form
approved by the Administrative Agent, whether and to what extent it has decided
to accept or reject each Competitive Bid, in the case of a Eurocurrency
Competitive Borrowing, not later than 10:30 a.m., Local Time, three Business
Days before the date of the proposed Competitive Borrowing, and in the case of a
Fixed Rate Borrowing, not later than 10:30 a.m., Local Time, one Business Day
before the date of the Competitive Borrowing; provided that (i) the failure of
the U.S. Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the U.S. Borrower shall not accept a Competitive Bid made
at a particular Competitive Bid Rate if the U.S. Borrower rejects a Competitive
Bid made at a lower Competitive Bid Rate, (iii) the aggregate amount of the
Competitive Bids accepted by the U.S. Borrower shall not exceed the aggregate
amount of the requested Competitive Borrowing specified in the related
Competitive Bid Request, (iv) to the extent necessary to comply with clause
(iii) above, the U.S. Borrower may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive

26

--------------------------------------------------------------------------------



Loan unless such Competitive Loan is in a minimum principal amount of the
Borrowing Minimum and an integral multiple of the Borrowing Multiple; provided
further that if a Competitive Loan must be in an amount less than the Borrowing
Minimum because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
the amounts shall be rounded to integral multiples of $1,000,000 in a manner
determined by the U.S. Borrower. A notice given by the U.S. Borrower pursuant to
this paragraph shall be irrevocable.

        (e)        The Administrative Agent shall promptly notify each bidding
Lender by telecopy whether or not its Competitive Bid has been accepted (and, if
so, the amount and Competitive Bid Rate so accepted), and each successful bidder
will thereupon become bound, subject to the terms and conditions hereof, to make
the Competitive Loan in respect of which its Competitive Bid has been accepted.

        (f)        If the Administrative Agent shall elect to submit a
Competitive Bid in its capacity as a Lender, it shall submit such Competitive
Bid directly to the U.S. Borrower at least one quarter of an hour earlier than
the time by which the other Lenders are required to submit their Competitive
Bids to the Administrative Agent pursuant to paragraph (b) of this Section.

        SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender may make Swingline Loans in Dollars to
the U.S. Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding
$15,000,000, (ii) the (A) Aggregate Revolving Credit Exposure plus the Aggregate
Competitive Loans exceeding (B) the Aggregate Commitments minus the Aggregate
Ancillary Commitments or (iii) the Aggregate Total Exposure exceeding the
Aggregate Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the U.S. Borrower may borrow, prepay and reborrow
Swingline Loans.

        (b)        To request a Swingline Borrowing, the U.S. Borrower shall
notify the Applicable Agent of such request by telephone (confirmed in a writing
acceptable to the Applicable Agent if requested by the Applicable Agent), not
later than 12:00 noon, Local Time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify (i) the requested date (which
shall be a Business Day) and (ii) the amount of the requested Swingline
Borrowing. The Applicable Agent shall promptly advise the Swingline Lender of
any such notice received from the U.S. Borrower. The Swingline Lender and the
U.S. Borrower shall agree upon the interest rate applicable to such Swingline
Loan, provided that if such agreement cannot be reached prior to 2:00 p.m.,
Local Time, on the day of such proposed Swingline Loan then such Swingline Loan
shall bear interest at the Overnight LIBOR Rate plus the Applicable Rate. Any
funding of a Swingline Loan by the Swingline Lender shall be made in accordance
with Section 2.02(a) on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., Local Time, to the account of the
Applicable Agent most recently designated by it for such purpose by notice to
the Swingline Lender. The Applicable Agent will make such Swingline Loan
available to the U.S. Borrower by promptly crediting the amounts so received, in
like funds, to the general deposit account of the U.S. Borrower with the
Applicable Agent (or, in the case of a Swingline Borrowing made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank).

        (c)        The Swingline Lender may by written notice given to the
Applicable Agent not later than 1:00 p.m., Local Time, on any Business Day
require the Lenders to acquire participations on such Business Day in all or a
portion of the outstanding Swingline Loans. Such notice shall specify the
aggregate amount of such Swingline Loans in which the Lenders will participate.
Promptly upon receipt of such notice, the Applicable Agent will give notice
thereof to each Lender, specifying in such notice

27

--------------------------------------------------------------------------------



such Lender’s Applicable Adjusted Percentage of such Swingline Loan or Loans.
Each Lender hereby absolutely and unconditionally agrees, upon receipt of notice
as provided above, to pay to the Applicable Agent, for the account of the
Swingline Lender, such Lender’s Applicable Adjusted Percentage of such Swingline
Loan or Loans. Each Lender acknowledges and agrees that its respective
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Applicable Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Lenders. The Applicable Agent shall notify the U.S. Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Applicable Agent and not to the Swingline Lender. Any amounts received by the
Swingline Lender from the U.S. Borrower (or other party on behalf of such
Borrower) in respect of a Swingline Loan after receipt by such Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Applicable Agent; any such amounts received by the Applicable Agent shall
be promptly remitted by the Applicable Agent to the Lenders that shall have made
their payments pursuant to this paragraph and to such Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to such Swingline Lender or to the Applicable Agent, as applicable, if and to
the extent such payment is required to be refunded to the U.S. Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the U.S. Borrower of any default in the payment
thereof.

        SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the U.S. Borrower may request the issuance of
Letters of Credit denominated in Dollars for its own account or the account of a
Domestic Subsidiary, in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the U.S. Borrower to, or entered
into by the U.S. Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

        (b)        Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the U.S. Borrower
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the account party
thereof (which shall be the U.S. Borrower or a Domestic Subsidiary, and if a
Domestic Subsidiary then the U.S. Borrower and such Domestic Subsidiary shall be
jointly and severally liable with respect to all Obligations relating to such
Letter of Credit), the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the U.S. Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the U.S. Borrower shall be deemed
to represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not

28

--------------------------------------------------------------------------------



exceed $30,000,000, (ii) the (A) Aggregate Revolving Credit Exposure plus the
Aggregate Competitive Loans shall not exceed (B) the Aggregate Commitments minus
the Aggregate Ancillary Commitments and (iii) the sum of the Aggregate Total
Exposure shall not exceed the Aggregate Commitments.

        (c)        Expiration Date. Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (provided that any Letter of
Credit may provide for additional one year renewals thereof subject to the
approval of the Administrative Agent prior to the time of such renewal) and
(ii) the date that is ten Business Days prior to the Maturity Date.

        (d)        Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Adjusted Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Adjusted
Percentage of each LC Disbursement made by the Issuing Bank and not reimbursed
by the U.S. Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the U.S.
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

        (e)        Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the U.S. Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, Local Time, on the date that
such LC Disbursement is made, if the U.S. Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the U.S. Borrower prior to such time on such
date, then not later than 12:00 noon, Local Time, on (i) the Business Day that
the U.S. Borrower receives such notice, if such notice is received prior to
10:00 a.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the U.S. Borrower receives such notice, if
such notice is not received prior to such time on the day of receipt; provided
that the U.S. Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the U.S. Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the U.S. Borrower fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the U.S. Borrower in respect thereof and
such Lender’s Applicable Adjusted Percentage thereof. Promptly following receipt
of such notice, each Lender shall pay to the Administrative Agent its Applicable
Adjusted Percentage of the payment then due from the U.S. Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the U.S. Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this

29

--------------------------------------------------------------------------------



paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the U.S. Borrower of its
obligation to reimburse such LC Disbursement.

        (f)        Obligations Absolute. The U.S. Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the U.S. Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the U.S. Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the U.S. Borrower to the extent permitted by applicable law)
suffered by the U.S. Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

        (g)        Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the U.S. Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the U.S. Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

        (h)        Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the U.S. Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the U.S. Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Revolving
Loans; provided that, if the U.S. Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.13(e) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of

30

--------------------------------------------------------------------------------



the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

        (i)        Replacement of the Issuing Bank. The Issuing Bank may be
replaced at any time by written agreement among the U.S. Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the U.S.
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

        (j)        Cash Collateralization. If any Event of Default shall occur
and be continuing, on the Business Day that the U.S. Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the U.S. Borrower shall deposit in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
U.S. Borrower described in clause (h) or (i) of Article VII. Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the U.S. Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the U.S.
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the U.S. Borrower for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the U.S. Borrower under
this Agreement. If the U.S. Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the U.S.
Borrower within three Business Days after all Events of Default have been cured
or waived.

        (k)        Additional Issuing Banks. From time to time, the
Administrative Agent may designate other Lenders (in addition to Wells Fargo)
that agree (in their sole discretion) to act in such capacity and are
satisfactory to the Administrative Agent and the U.S. Borrower as Issuing Banks.
Each such additional Issuing Bank shall execute such agreements requested by the
Administrative Agent and shall thereafter be an Issuing Bank hereunder for all
purposes, provided that any such additional Issuing Bank shall only issue such
Letters of Credit as approved by the Administrative Agent.

31

--------------------------------------------------------------------------------



        (l)        Reporting. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent (i)
on the first Business Day of each week and the first Business Day of each fiscal
quarter, the aggregate face amount of Letters of Credit issued by it and
outstanding as of the last Business Day of the preceding week or the preceding
fiscal quarter, as applicable, (ii) on or prior to each Business Day on which
such Issuing Bank expects to issue, amend, renew or extend any Letter of Credit,
the date of such issuance, amendment, renewal or extension, and the aggregate
face amount of the Letters of Credit to be issued, amended, renewed or extended
by it and outstanding after giving effect to such issuance, amendment, renewal
or extension occurred (and whether the amount thereof changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date of
such LC Disbursement and the amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.

        (m)        Trade Bank as Issuing Bank. The parties hereto acknowledge
and agree that, at its option, Wells Fargo, as Issuing Bank, may arrange for
Letters of Credit to be issued by Trade Bank as agent for Wells Fargo. All
parties hereto understand and agree that, to the extent any Letters of Credit
are issued by Trade Bank as agent for Wells Fargo, (i) Trade Bank is agent only
to Wells Fargo and not to the U.S. Borrower and has no obligations to the U.S.
Borrower, (ii) the Letters of Credit issued by Trade Bank will be deemed Letters
of Credit issued by the Issuing Bank for all purposes hereunder and (iii) any of
the obligations performed or rights exercised pursuant to or in connection with
the issuance of any Letter of Credit by Trade Bank shall be deemed obligations
performed or rights exercised by Wells Fargo as Issuing Bank. To the extent that
the Issuing Bank is required to provide any notices to, or take any other
actions for the benefit of, the Administrative Agent hereunder, with respect to
any Letter of Credit issued by Trade Bank, no such notice or action shall be
required.

        (n)        Existing Letters of Credit. All existing letters of credit
issued under the Original Agreement or deemed issued under the Original
Agreement and listed on Schedule 2.06 (the “Existing Letters of Credit”) shall
be deemed Letters of Credit issued under this Agreement and shall be subject to
the terms of this Agreement.

        SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Applicable Agent most recently designated by it for such purpose by notice to
the Lenders; provided that Swingline Loans shall be made as provided in Section
2.05. The Applicable Agent will make such Loans available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the applicable Borrower maintained with the Applicable Agent (i) in
such location determined by the Administrative Agent, in the case of Loans
denominated in Dollars, or (ii) in London, in the case of Loans denominated in a
Foreign Currency and designated by the applicable Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans and Swingline Dollar
Borrowings made to finance the reimbursement of a LC Disbursement and
reimbursements as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

        (b)        Unless the Applicable Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Applicable Agent such Lender’s share of such Borrowing,
the Applicable Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Applicable Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Applicable Agent forthwith on demand (without duplication) such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding

32

--------------------------------------------------------------------------------



the date of payment to the Applicable Agent, at (i) in the case of such Lender,
(x) the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (in the case of a Borrowing denominated in Dollars) or (y) the rate
reasonably determined by the Applicable Agent to be the cost to it of funding
such amount (in the case of a Borrowing denominated in a Foreign Currency) or
(ii) in the case of the applicable Borrower, the interest rate applicable to ABR
Loans (in the case of a Borrowing denominated in Dollars) or the rate reasonably
determined by the Applicable Agent to be the cost to it of funding such amount
(in the case of a Borrowing denominated in a Foreign Currency). If such Lender
pays such amount to the Applicable Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

        SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the applicable Borrower may elect to convert
such Borrowing to a different Type, in the case of Borrowings denominated in
Dollars, or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Foreign Currency Borrowings
or Swingline Dollar Borrowings, which may not be converted or continued.

        (b)        To make an election pursuant to this Section, the applicable
Borrower shall notify the Applicable Agent of such election by telephone by the
time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type and denominated in the Foreign
Currency resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the Applicable
Agent of a written Interest Election Request in a form approved by the
Applicable Agent and signed by the applicable Borrower.

        (c)        Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

        (i)        the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);


        (ii)        the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;


        (iii)        whether the resulting Borrowing is to be an ABR Borrowing
or a Eurocurrency Borrowing; provided that the resulting Borrowing is required
to be a Eurocurrency Borrowing in the case of a Borrowing denominated in a
Foreign Currency; and


        (iv)        if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by clause (a) of the definition of the term
“Interest Period”.


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

33

--------------------------------------------------------------------------------



        (d)        Promptly following receipt of an Interest Election Request,
the Applicable Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

        (e)        If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing (unless such Borrowing is denominated in a Foreign
Currency, in which case such Borrowing shall be continued as a Eurocurrency
Borrowing with an Interest Period of one month’s duration commencing on the last
day of such Interest Period). Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the written request (including a request through electronic means) of the
Required Lenders, so notifies the applicable Borrower, then, so long as an Event
of Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (iii) unless repaid, each
Eurocurrency Borrowing denominated in a Foreign Currency shall be continued as a
Eurocurrency Borrowing with an Interest Period of one month’s duration.

        SECTION 2.09. Termination and Reduction of Commitments.

        (a)        Unless previously terminated or extended pursuant this
section, the Commitments shall terminate on the Maturity Date.

        (b)        The U.S. Borrower may at any time terminate, or from time to
time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $10,000,000
and not less than $10,000,000 and (ii) the U.S. Borrower shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Aggregate Total Exposure would
exceed the Aggregate Commitments.

        (c)        The U.S. Borrower shall notify the Administrative Agent of
any election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
U.S. Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the U.S. Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the U.S. Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

        SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The U.S.
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Competitive Loan
on the last day of the Interest Period applicable to such Loan and (iii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month; provided, however,
subject to the terms and conditions herein, new Swingline Loans may be made on
either of those mandatory repayment dates. Each Subsidiary Borrower hereby
unconditionally promises to pay to the Applicable Agent for the

34

--------------------------------------------------------------------------------



account of each Lender the then unpaid principal amount of each Revolving Loan
and Ancillary Loan to such Subsidiary Borrower on the Maturity Date.

        (b)        Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

        (c)        Each Applicable Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Facility and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) any amount received by such
Applicable Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

        (d)        The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or an Applicable Agent to maintain such accounts or any
error therein shall not in any manner affect the obligation of any Borrower to
repay the Loans in accordance with the terms of this Agreement.

        (e)        Any Lender may request that Loans made by it be evidenced by
a promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Applicable Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

        SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section;
provided that the U.S. Borrower shall not have the right to prepay any
Competitive Loan without the prior consent of the Lender thereof.

        (b)        The applicable Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., Local
Time, one Business Day before the date of prepayment, (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, Local Time, on the
date of prepayment, (iv) in the case of prepayment of a Eurocurrency Revolving
Borrowing in a Foreign Currency, not later than 11:00 a.m., Local Time, four
Business Days before the date of prepayment or (v) in the case of prepayment of
an Ancillary Loan, as specified in the applicable Ancillary Facility Document.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section

35

--------------------------------------------------------------------------------



2.02. Each prepayment of a Revolving Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

        (c)        In the event and on such occasion that (i) (A) the sum of (1)
the Aggregate Revolving Credit Exposure, (2) the Aggregate Competitive Loan
Exposure and (3) the Aggregate Ancillary Commitments exceeds (B) (x) 105% of the
Aggregate Commitments solely as a result of currency fluctuations or (y) the
Aggregate Commitments (other than as a result of currency fluctuations), the
Borrowers shall prepay Aggregate Revolving Credit Exposure owing by such
Borrowers, or reduce Aggregate Ancillary Commitments, in an aggregate amount
equal to the amount by which (A) the sum of (1) the Aggregate Revolving Credit
Exposure, (2) the Aggregate Competitive Loan Exposure and (3) the Aggregate
Ancillary Commitments exceeds the Aggregate Commitments.

        (d)        The Borrower shall repay to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on or prior to the date that is
the earlier of (i) the 15th and last day of each month and (ii) the Maturity
Date.

        SECTION 2.12. Fees. (a) The U.S. Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the Applicable Rate on the daily amount of the Commitment of such
Lender (whether used or unused) during the period from and including the
Original Effective Date to but excluding the date on which such Commitment
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure or Ancillary Facility Exposure after its Commitment terminates, then
such facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure and Ancillary Facility Exposure from and including the
date on which its Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure or Ancillary Facility
Exposure. Accrued facility fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any facility fees accruing after the date on which the
Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

        (b)        The U.S. Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Original Effective Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate or rates per annum separately agreed upon
between the U.S. Borrower and the Issuing Bank on the average daily amount of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Original Effective Date
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Original Effective Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and

36

--------------------------------------------------------------------------------



fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

        (c)        The U.S. Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the U.S. Borrower and the Administrative Agent.

        (d)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

        SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(including each applicable Swingline Loan) shall bear interest at the Alternate
Base Rate plus the Applicable Rate appearing under “ABR Spread” in the
definition of “Applicable Rate”.

        (b)        The Loans comprising each Eurocurrency Borrowing shall bear
interest (i) in the case of a Eurocurrency Revolving Loan, at the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate appearing under “Eurocurrency or Overnight LIBOR Spread” in the definition
of “Applicable Rate”, or (ii) in the case of a Eurocurrency Competitive Loan, at
the LIBO Rate for the Interest Period in effect for such Borrowing plus (or
minus, as applicable) the Margin applicable to such Loan.

        (c)        Each Fixed Rate Loan shall bear interest at the Fixed Rate
applicable to such Loan.

        (d)        Each Swingline Loan shall bear interest as determined in
Section 2.05.

        (e)        Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

        (f)        Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Commitments; provided that (i) interest accrued pursuant
to paragraph (e) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

        (g)        All interest hereunder shall be computed on the basis of a
year of 360 days, except that (i) interest on Borrowings denominated in Sterling
or in any other Foreign Currency for which it is required by applicable law or
customary to compute interest on the basis of a year of 365 days (or 366 days in
a leap year), and (ii) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO

37

--------------------------------------------------------------------------------



Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

        SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing denominated in any currency:

        (a)        the Applicable Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

        (b)        the Applicable Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Applicable Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Applicable Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto (A) if
such Borrowing is denominated in Dollars, an ABR Borrowing or (B) if such
Borrowing is denominated in a Foreign Currency, as a Borrowing bearing interest
at such rate as the Administrative Agent determines adequately reflects the
costs to the Lenders of making or maintaining such Borrowing, and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing in such currency, such
Borrowing shall be made as an ABR Borrowing (if such Borrowing is requested to
be made in Dollars) or shall be made as a Borrowing bearing interest at such
rate as the Administrative Agent determines adequately reflects the costs to the
Lenders of making or maintaining such Borrowing.

        SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

        (i)        impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or


        (ii)        impose on any Lender or the Issuing Bank or the London
interbank market any other condition affecting this Agreement or any Advance
made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the applicable Borrower will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

        (b)        If any Lender or the Issuing Bank determines that any Change
in Law regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Bank’s capital or on the
capital of such Lender’s or the Issuing Bank’s holding company, if any, as a

38

--------------------------------------------------------------------------------



consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the applicable
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

        (c)        A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the U.S. Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

        (d)        Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the U.S. Borrower shall not be required to compensate a Lender or
the Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the U.S. Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

        (e)        Notwithstanding the foregoing provisions of this Section, a
Lender shall not be entitled to compensation pursuant to this Section in respect
of any Competitive Loan if the Change in Law that would otherwise entitle it to
such compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

        SECTION 2.16. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan or Fixed Rate Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan or Fixed Rate Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(b) and is revoked in accordance
therewith), (d) the failure to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan, or (e) the assignment of any Eurocurrency
Loan or Fixed Rate Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the U.S. Borrower pursuant to
Section 2.19, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the applicable Borrower and shall be conclusive absent

39

--------------------------------------------------------------------------------



manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

        SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of any Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

        (b)        In addition, each Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

        (c)        Each Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of such Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the U.S. Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.

        (d)        As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by any Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

        (e)        Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the U.S. Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the U.S. Borrower as will permit such
payments to be made without withholding or at a reduced rate.

        (f)        If the Administrative Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Borrower or with respect to which a Borrower
has paid additional amounts pursuant to this Section 2.17, it shall pay over
such refund to such Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.

40

--------------------------------------------------------------------------------



This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Borrower or any other Person.

        SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Unless otherwise specified, each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16, 2.17 or 2.21, or otherwise) prior to 1:00 p.m., Local Time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Applicable Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Applicable Agent to the applicable account designated to
the U.S. Borrower by each Applicable Agent, except payments to be made directly
to the applicable Issuing Bank or the Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17, 2.21 and
9.05 shall be made directly to the persons entitled thereto. The Applicable
Agent shall distribute any such payments received by it for the account of any
other person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder of (i) principal or interest in
respect of any Loan shall be made in the currency in which such Loan is
denominated, (ii) reimbursement obligations shall, subject to Sections 2.06(e)
and 2.06(k), be made in the currency in which the Letter of Credit in respect of
which such reimbursement obligation exists is denominated or (iii) any other
amount due hereunder or under another Loan Document (other than an Ancillary
Facility Document) shall be made in Dollars. Any payment required to be made by
an Applicable Agent hereunder shall be deemed to have been made by the time
required if such Applicable Agent shall, at or before such time, have taken the
necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by such
Applicable Agent to make such payment.

        (b)        If at any time insufficient funds are received by and
available to the Applicable Agent from any Borrower to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due from such
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from such Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed LC Disbursements then due to such parties.

        (c)        If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Ancillary Loans, Revolving Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Ancillary Loans, Revolving
Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Ancillary Loans, Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Ancillary Loans, Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall

41

--------------------------------------------------------------------------------



not be construed to apply to any payment made by a Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to such Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph (c) shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

        (d)        Unless the Applicable Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Applicable Agent
for the account of the Lenders or the applicable Issuing Bank hereunder that
such Borrower will not make such payment, the Applicable Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Applicable Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at (i) the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (in the case of an amount denominated in Dollars) and
(ii) the rate reasonably determined by the Applicable Agent to be the cost to it
of funding such amount (in the case of an amount denominated in a Foreign
Currency).

        (e)        If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or
9.03(c), then the Applicable Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Applicable Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

        SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

        (b)        If any Lender requests compensation under Section 2.15, or if
a Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then such
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) such Borrower shall have received
the prior written consent of the Administrative Agent (and if a Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender

42

--------------------------------------------------------------------------------



shall have received payment of an amount equal to the outstanding principal of
its Loans (other than Competitive Loans) and participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or such Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling such Borrower to require
such assignment and delegation cease to apply.

        SECTION 2.20. Subsidiary Borrowers. On or after the Restatement
Effective Date, the U.S. Borrower may designate any Wholly-Owned Subsidiary as a
Subsidiary Borrower by delivery to the Administrative Agent of a Subsidiary
Borrower Agreement executed by such Subsidiary and the U.S. Borrower. Each such
designation shall specify whether such Subsidiary shall be entitled (i) to
obtain Revolving Loans and/or (ii) to request the creation of Ancillary
Facilities under Section 2.22, and each such designation shall be subject to the
consent of the Administrative Agent (which consent shall not unreasonably be
withheld). Upon the execution by the U.S. Borrower and delivery to the
Administrative Agent of a Subsidiary Borrower Termination with respect to any
Subsidiary Borrower, such Subsidiary shall cease to be a Subsidiary Borrower and
a party to this Agreement; provided that no Subsidiary Borrower Termination will
become effective as to any Subsidiary Borrower (other than to terminate such
Subsidiary Borrower’s right to make further Borrowings under this Agreement) at
a time when any principal of or interest on any Loan to such Subsidiary Borrower
shall be outstanding hereunder or any Ancillary Facility under which Ancillary
Loans may be made available to such Subsidiary Borrower has not been previously
terminated. Promptly following receipt of any Subsidiary Borrower Agreement or
Subsidiary Borrower Termination, the Administrative Agent shall send a copy
thereof to each Lender.

        SECTION 2.21. Additional Reserve Costs. (a) For so long as any Lender is
required to make special deposits with the Bank of England or comply with
reserve assets, liquidity, cash margin or other requirements of the Bank of
England, to maintain reserve asset ratios or to pay fees, in each case in
respect of such Lender’s Eurocurrency Loans or Swingline Foreign Currency Loans,
such Lender shall be entitled to require the applicable Borrower to pay,
contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Exhibit F hereto.

        (b)        For so long as any Lender is required to comply with reserve
assets, liquidity, cash margin or other requirements of any monetary or other
authority (including any such requirement imposed by the European Central Bank
or the European System of Central Banks, but excluding requirements reflected in
the Statutory Reserves or the Mandatory Costs Rate) in respect of any of such
Lender’s Eurocurrency Loans and Swingline Foreign Currency Loans, such Lender
shall be entitled to require the applicable Borrower to pay, contemporaneously
with each payment of interest on each of such Lender’s Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such Loan.

        (c)        Any additional interest owed pursuant to paragraph (a) or (b)
above shall be determined by the applicable Lender, which determination shall be
conclusive absent manifest error, and notified to the applicable Borrower (with
a copy to the Administrative Agent) at least five Business Days before each date
on which interest is payable for the applicable Loan, and such additional
interest so notified to the applicable Borrower by such Lender shall be payable
to the Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.

43

--------------------------------------------------------------------------------



        SECTION 2.22. Ancillary Facilities. (a) General. If a Subsidiary
Borrower and a Lender or Lenders agree, subject to (i) compliance with the
requirements set forth in this Section 2.22 and (ii) such Subsidiary Borrower
having complied with Sections 2.20 and 4.03, such Lenders shall be permitted to
provide an Ancillary Facility to such Subsidiary Borrower. The Aggregate
Ancillary Commitments shall not at any time exceed $20,000,000.

        (b)        Creation of Ancillary Facilities. To request the creation of
an Ancillary Facility, a Subsidiary Borrower shall deliver to the Administrative
Agent not later than 10 Business Days (or such shorter period agreed to by the
Administrative Agent) prior to the first date on which such Ancillary Facility
is proposed to be made available:

        (i)        notice in writing specifying:


        (A)        the Subsidiary Borrower to which extensions of credit will be
made available thereunder;


        (B)        the first date on which such Ancillary Facility shall be made
available and the expiration date of such Ancillary Facility (which shall be no
later than the Maturity Date);


        (C)        the type of Ancillary Facility being provided;


        (D)        the identity of the Ancillary Lender(s) (which shall be
acceptable to the Administrative Agent); and


        (E)        the amount of the Ancillary Commitment with respect to such
Ancillary Facility (which shall be expressed in Dollars and shall not (x) exceed
the Available Unused Commitment of each such Ancillary Lender on the first date
on which such Ancillary Facility shall be made available or (y) when combined
with all Ancillary Commitments of the Ancillary Lenders, exceed $20,000,000)
and, if applicable, the Foreign Currencies in which such Ancillary Facilities
shall be made available.


        (ii)        a copy of the Ancillary Facility Document with respect to
such Ancillary Facility (which shall be reasonably acceptable to the
Administrative Agent), together with a certificate of a Financial Officer
certifying that the terms of such Ancillary Facility satisfy the requirements
set forth in clauses (i)(B) and (i)(E) above and in paragraph (d) of this
Section; and


        (iii)        such other information that the Administrative Agent may
reasonably request in connection with such Ancillary Facility.


The Administrative Agent shall give notice to each Lender of such matters.

        (c)        Amendment of Ancillary Facilities. To request an amendment of
an Ancillary Facility, the applicable Subsidiary Borrower shall deliver to the
Administrative Agent, not later than five Business Days (or such shorter period
agreed to by the Administrative Agent) prior to the effective date of such
amendment, (i) a notice in writing (A) identifying the Ancillary Facility to be
amended, (B) the effective date of such Amendment and (C) the documentation
relating to such proposed amendment (which shall be reasonably satisfactory to
the Administrative Agent) and (ii) a certificate of a Financial Officer
certifying that the terms of such Ancillary Facility, after giving effect to
such proposed amendment, satisfy the requirements set forth in clauses (i)(B)
and (i)(E) of paragraph (b) of this Section and in paragraph (d) of this
Section. The Administrative Agent shall give notice to each Lender of such
matters.

44

--------------------------------------------------------------------------------



        (d)        Terms of Ancillary Facility. Each Ancillary Facility shall
contain terms and conditions acceptable to the applicable Ancillary Lenders and
the applicable Subsidiary Borrower thereunder; provided that such terms shall at
all times: (i) be based upon normal commercial terms at the time of the creation
of such Ancillary Facility pursuant to paragraph (b) of this Section; (ii)
permit extensions of credit thereunder to be made only to such Subsidiary
Borrower; (iii) provide that the Ancillary Commitment of the applicable
Ancillary Lenders under such Ancillary Facility shall not exceed such Ancillary
Lender’s Available Unused Commitment and that, in the event and on such occasion
that such Ancillary Commitment exceeds such Available Unused Commitment, such
Ancillary Commitment shall be automatically reduced by the amount of such
excess; (iv) provide that the Ancillary Commitment under such Ancillary Facility
be canceled, and that all extensions of credit under such Ancillary Facility be
repaid, not later than the Maturity Date; (v) provide that the conditions set
forth in Article IV shall be conditions to each extension of credit under such
Ancillary Facility; and (vi) not provide for the payment of commitment fees in
respect of the Ancillary Commitment for such Ancillary Facility.

        (e)        Termination and Demand for Repayment.

        (i)        Any Ancillary Facility shall be permitted to be terminated by
the applicable Ancillary Lenders in accordance with the terms of such Ancillary
Facility and, upon the effective date of such termination (an “Ancillary
Facility Termination Date”), all Ancillary Loans under such Ancillary Facility
shall be repaid in full.


        (ii)        Notwithstanding anything to the contrary set forth in the
Ancillary Facility Document relating to the Ancillary Facility to be terminated,
the Ancillary Lenders seeking to terminate an Ancillary Facility shall deliver
to the Applicable Agent, with a copy to the applicable Subsidiary Borrower, a
written notice of termination (a “Notice of Termination”) not later than five
Business Days prior to the Ancillary Facility Termination Date specified in such
Notice of Termination for such Ancillary Facility. Each such Notice of
Termination shall specify:


        (A)        the names of the applicable Subsidiary Borrower and Ancillary
Lenders;


        (B)        the aggregate amount of Ancillary Loans under the applicable
Ancillary Facility (which shall not exceed the Ancillary Commitment in respect
of such Ancillary Facility); and


        (C)        the applicable Ancillary Facility Termination Date.


        (f)        Cancellation by Subsidiary Borrower. The Subsidiary Borrower
to which an Ancillary Facility has been made available shall be permitted at any
time to request the cancellation of all or a portion of such Ancillary Facility
by delivery of a notice in writing to the Administrative Agent and the
applicable Ancillary Lenders, specifying the Ancillary Facility to be canceled
and the proposed cancellation date. Such notice shall be delivered not less than
five Business Days prior to the proposed cancellation date. Such cancellation
shall be effective as of the proposed cancellation date unless the Ancillary
Facility Exposure under such Ancillary Facility has not been reduced to zero as
of such date.

        (g)        Additional Information. Each Ancillary Lender shall report in
writing to the Administrative Agent (i) on the last Business Day of each month
and of each fiscal quarter of the U.S. Borrower the Ancillary Facility Exposure
for each day during the preceding month or fiscal quarter, as the case may be,
for each Ancillary Facility under which it is an Ancillary Lender and (ii) on
any other Business Day requested by the Administrative Agent, the Ancillary
Facility Exposure for such day for each Ancillary Facility under which it is an
Ancillary Lender. In addition, each Subsidiary Borrower to which an Ancillary
Facility has been made available and each Ancillary Lender shall, upon request
by the

45

--------------------------------------------------------------------------------



Administrative Agent, promptly supply the Administrative Agent with any
information relating to the operation of such Ancillary Facility (including the
Ancillary Facility Exposure) as the Administrative Agent may reasonably request.

        (h)        Conflict with Loan Documents. In the event of any conflict
between the terms of an Ancillary Facility Document and any other Loan Document
(other than an Ancillary Facility Document), the terms of such other Loan
Document shall govern.

        (i)        Termination and Expiration of Ancillary Commitments. On each
date on which an Ancillary Facility expires, is terminated or is canceled (in
whole or in part), the Available Unused Commitment of the Ancillary Lender under
such Ancillary Facility shall be increased by an amount equal to the portion of
such Ancillary Facility that has expired or been canceled, unless the
Commitments shall have been previously terminated.

        SECTION 2.23. U.S. Borrower Guaranty. The U.S. Borrower shall absolutely
and unconditionally guarantee all Obligations of each Subsidiary Borrower
pursuant to the U.S. Borrower Guaranty. The U.S. Borrower agrees to execute and
deliver such agreements and documents requested by the Administrative Agent in
connection with the U.S. Borrower Guaranty and such guarantee obligation.

ARTICLE III

Representations and Warranties

        The Borrowers represent and warrant to the Lenders and the
Administrative Agent that:

        SECTION 3.01. Organization; Powers. Each of the U.S. Borrower and its
Subsidiaries is duly organized, validly existing and in good standing (or, if
applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States) under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

        SECTION 3.02. Authorization; Enforceability. The Transactions are within
each Borrower’s corporate powers and have been duly authorized by all necessary
corporate, stockholder and other action. Each Loan Document has been duly
executed and delivered by each Borrower party thereto and constitutes a legal,
valid and binding obligation of each Borrower, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

        SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the U.S. Borrower or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the U.S. Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the U.S. Borrower or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the U.S.
Borrower or any of its Subsidiaries.

46

--------------------------------------------------------------------------------



        SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
U.S. Borrower has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended May 31, 2008, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended February 28, 2009, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
U.S. Borrower and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.

        (b)        Since June 2, 2007, there has been no material adverse change
in the business, assets, operations, prospects or condition, financial or
otherwise, of the U.S. Borrower and its Subsidiaries, taken as a whole.

        SECTION 3.05. Properties. (a) Each of the U.S. Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

        (b)        Each of the U.S. Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the U.S.
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

        SECTION 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the U.S. Borrower, threatened
against or affecting the U.S. Borrower or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

        (b)        Except for the Disclosed Matters and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, neither the U.S. Borrower
nor any of its Subsidiaries (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

        (c)        Since the date of this Agreement, there has been no change in
the status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

        SECTION 3.07. Compliance with Requirements of Law and Contractual
Obligations. Each of the U.S. Borrower and its Subsidiaries is in compliance
with all Requirements of Law and Contractual Obligations applicable to it or its
property and all indentures, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. No Default has occurred and is continuing.

47

--------------------------------------------------------------------------------



        SECTION 3.08. Investment Company Status. Neither the U.S. Borrower nor
any of its Subsidiaries is an "investment company" as defined in, or subject to
regulation under, the Investment Company Act of 1940.

        SECTION 3.09. Taxes. Each of the U.S. Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the U.S. Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

        SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

        SECTION 3.11. Disclosure. The U.S. Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the U.S. Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the U.S. Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

        SECTION 3.12. Use of Advances. Each Borrower will use the proceeds of
the Advances for refinancing existing indebtedness, working capital, its general
corporate purposes and acquisitions. No Borrower nor any of their respective
Subsidiaries extends or maintains, in the ordinary course of business, credit
for the purpose, whether immediate, incidental, or ultimate, of buying or
carrying margin stock (within the meaning of Regulations T, U or X of the
Board), and no part of the proceeds of any Advance will be used for the purpose,
whether immediate, incidental, or ultimate, of buying or carrying any such
margin stock or maintaining or extending credit to others for such purpose or in
violation of any applicable law or regulation (including without limitation
Regulations T, U or X of the Board). After applying the proceeds of each
Advance, such margin stock will not constitute more than 25% of the value of the
assets (either of any Borrower alone or of the Borrowers and their respective
Subsidiaries on a consolidated basis) that are subject to any provisions of this
Agreement that may cause the Advances to be deemed secured, directly or
indirectly, by such margin stock.

        SECTION 3.13. Labor Matters. There are no labor controversies pending
or, to the best of the U.S. Borrower’s knowledge, threatened against the U.S.
Borrower or any Subsidiary, which could have a Material Adverse Effect.

        SECTION 3.14. Foreign Assets Control, Etc.

        (a)        No Borrower (i) is, or is controlled by, a Designated Person;
(ii) to its knowledge, has received funds or other property from a Designated
Person; and (iii) is in breach, or to its knowledge, the subject, of any action
or investigation under any Anti-Terrorism Law. To its knowledge, (i) no Borrower
engages nor will it knowingly engage in any dealings or transactions with any
Designated Person, and (ii) no Borrower is, nor will it knowingly be otherwise
associated, with any Designated Person. Each

48

--------------------------------------------------------------------------------



Borrower and each Subsidiary is in compliance, in all material respects, with
the Patriot Act. Each Borrower has taken reasonable measures to ensure
compliance with the Anti-Terrorism Laws.

        (b)        No portion of the proceeds of any Loan made hereunder has
been or will be used, directly or indirectly for, and no fee, commission, rebate
or other value has been or will be paid to, or for the benefit of, any
governmental official, political party, official of a political party or any
other Person acting in an official capacity in violation of any applicable law,
including the U.S. Foreign Corrupt Practices Act of 1977, as amended.

ARTICLE IV

Conditions

        SECTION 4.01. Restatement Effective Date. This Agreement shall become
effective on and as of the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

        (a)        The Administrative Agent (or its counsel) shall have received
from each Borrower and the Required Lenders either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

        (b)        The Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the
Borrowers, the authorization of the Transactions and any other legal matters
relating to the Borrowers, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

        (c)        The Administrative Agent shall have received a certificate,
dated the Restatement Effective Date and signed by the President, a Vice
President or a Financial Officer of the U.S. Borrower, confirming that (i) the
representations and warranties of the Borrowers set forth in the Loan Documents
are true and correct on and as of the Restatement Effective Date and (ii) after
giving effect to the amendments contained herein, no Default has occurred and is
continuing.

        (d)        The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Restatement Effective Date,
including, (i) to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the U.S. Borrower
hereunder and (ii) an amendment fee equal to the 0.30% of the Commitment (as
reduced by this Agreement) of each Lender that has executed and delivered to the
Administrative Agent a counterpart to this Agreement prior to 5:00 p.m.,
Minneapolis time, on June 22, 2009.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.

        SECTION 4.02. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

        (a)        The representations and warranties of the Borrowers set forth
in the Loan Documents shall be true and correct on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, provided that the representations and

49

--------------------------------------------------------------------------------



warranties in Section 3.04(b) shall be excluded from the representations and
warranties made under this Section 4.02(a).

        (b)        At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

        SECTION 4.03. Credit Events Relating to Subsidiary Borrowers. The
obligations of (x) the Lenders to make Loans to any Subsidiary that becomes a
Subsidiary Borrower after the Restatement Effective Date and (y) any Ancillary
Lender to make available an Ancillary Facility to such Subsidiary Borrower, in
each case to the extent designated in accordance with Section 2.20, are subject
to the satisfaction of the following conditions (which are in addition to the
conditions contained in Sections 4.01 and 4.02):

        (a)        the Administrative Agent (or its counsel) shall have received
a Subsidiary Borrower Agreement with respect to such Subsidiary Borrower duly
executed by all parties thereto; and

        (b)        the Administrative Agent shall have received such documents
(including a legal opinion substantially in the form of Exhibit G if such
Subsidiary Borrower is a Domestic Subsidiary, or a legal opinion in form and
substance acceptable to the Administrative Agent if such Subsidiary Borrower is
a Foreign Subsidiary) and certificates as the Administrative Agent or its
counsel may reasonably request relating to the formation, existence and good
standing of such Subsidiary Borrower, the authorization of Borrowings as they
relate to such Subsidiary Borrower and any other legal matters relating to such
Subsidiary Borrower or its Subsidiary Borrower Agreement, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

ARTICLE V

Affirmative Covenants

        Until the Commitments have expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the U.S. Borrower covenants and agrees
with the Lenders that:

        SECTION 5.01. Financial Statements; Ratings Change and Other
Information. The U.S. Borrower will furnish to the Administrative Agent and each
Lender:

        (a)        A copy of the U.S. Borrower’s audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by Ernst & Young
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the U.S. Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (but subject to the last sentence of Section 1.04), as soon
as available, but in any event within the earlier of (i) 90 days after the end
of each

50

--------------------------------------------------------------------------------



fiscal year of the U.S. Borrower or (ii) five (5) Business Days after the filing
of such financial statements with the SEC;

        (b)        A copy of the U.S. Borrower’s consolidated balance sheet and
related statements of operations and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the U.S. Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (but subject to the last sentence of
Section 1.04), subject to normal year-end audit adjustments and the absence of
footnotes, as soon as available, but in any event within the earlier of (i)
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the U.S. Borrower or (ii) five (5) Business Days after the filing
of such financial statements with the SEC;

        (c)        concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the U.S.
Borrower, in a form acceptable to the Administrative Agent, (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.10 and 6.11 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate; and

        (d)        promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the U.S. Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.

All financial statements referred to in Section 5.01(a) and (b) shall be deemed
to have been delivered upon the filing of such financial statements by the
Borrower through the SEC’s EDGAR system or publication by the Borrower of such
financial statements on its website and the receipt by the Administrative Agent
of electronic notice from the Borrower with a link to such financial statements.

        SECTION 5.02. Notices of Material Events. The U.S. Borrower will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:

        (a)        the occurrence of any Default;

        (b)        the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
U.S. Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

        (c)        the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the U.S. Borrower and its Subsidiaries in an aggregate
amount exceeding $1,000,000; and

        (d)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the U.S. Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

51

--------------------------------------------------------------------------------



        SECTION 5.03. Existence; Conduct of Business. The U.S. Borrower will,
and will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

        SECTION 5.04. Payment of Obligations. The U.S. Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the U.S. Borrower or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

        SECTION 5.05. Maintenance of Properties; Insurance. The U.S. Borrower
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations, which may include
self-insurance, if determined by the Borrower to be reasonably prudent.

        SECTION 5.06. Books and Records; Inspection Rights. The U.S. Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The U.S. Borrower will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

        SECTION 5.07. Compliance. The U.S. Borrower will, and will cause each of
its Subsidiaries to, comply with all Contractual Obligations and Requirements of
Law applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

        SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the
Loans and Letters of Credit will be used only to (i) refinance certain existing
indebtedness of the U.S. Borrower, (ii) provide for working capital and general
corporate purposes of the U.S. Borrower and its Subsidiaries in the ordinary
course of business, and (iii) provide for Permitted Acquisitions (as defined
below). No part of the proceeds of any Loan nor any Letter of Credit will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

        SECTION 5.09. Additional Covenants. If at any time the U.S. Borrower or
any of its Subsidiaries shall enter into or be a party to any instrument or
agreement, including all such instruments or agreements in existence as of the
date hereof and all such instruments or agreements entered into after the date
hereof, relating to or amending any provisions applicable to any of its
Indebtedness which in the aggregate, together with any related Indebtedness,
exceeds $25,000,000, which includes covenants or defaults not substantially
provided for in this Agreement or more favorable to the lender or lenders
thereunder than those provided for in this Agreement, then the U.S. Borrower
shall promptly so advise the Administrative Agent and the Lenders. Thereupon, if
the Administrative Agent or the Required Lenders shall request, upon notice to
the U.S. Borrower, the Administrative Agent and the Lenders shall enter into

52

--------------------------------------------------------------------------------



an amendment to this Agreement or an additional agreement (as the Administrative
Agent may request), providing for substantially the same covenants and defaults
as those provided for in such instrument or agreement to the extent required and
as may be selected by the Administrative Agent.

ARTICLE VI

Negative Covenants

        Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the U.S. Borrower covenants and agrees with the
Lenders that:

        SECTION 6.01. Subsidiary Indebtedness. The U.S. Borrower will not permit
any Subsidiary to create, incur, assume or permit to exist any Indebtedness,
except:

        (a)        Indebtedness created hereunder;

        (b)        Indebtedness existing on the Original Effective Date and set
forth in Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;

        (c)        Indebtedness owing to the U.S. Borrower;

        (d)        Guarantees of Indebtedness of the U.S. Borrower, provided
that such Guarantees are also delivered with respect to the Obligations and all
agreements, opinions and other documents in connection therewith, as requested
by the Administrative Agent and in form and substance satisfactory to the
Administrative Agent, are delivered to the Administrative Agent; and

        (e)        Indebtedness not otherwise permitted by this Section 6.01
that, together (without duplication) with Indebtedness secured by Liens created
by the U.S. Borrower or any Subsidiary under Section 6.02(f), does not in the
aggregate at any time outstanding exceed the greater of (i) $20,000,000 and (ii)
10% of Tangible Net Worth.

        SECTION 6.02. Liens. The U.S. Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

        (a)        Permitted Encumbrances;

        (b)        Liens on any property or asset of the U.S. Borrower or any
Subsidiary existing on the Original Effective Date and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of the U.S. Borrower or any Subsidiary and (ii) such Lien shall secure
only those obligations which it secures on the Original Effective Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

        (c)        Liens on any asset existing at the time of the purchase or
other acquisition thereof by the U.S. Borrower or any Subsidiary, provided that
(i) any such Lien was not created in contemplation of such purchase or other
acquisition and does not extend to any asset other than the asset so purchased
or otherwise acquired and proceeds thereof, (ii) such purchase or other
acquisition thereof and the

53

--------------------------------------------------------------------------------



Indebtedness secured by any such Lien is otherwise permitted hereunder and (iii)
the outstanding principal amount of the Indebtedness secured thereby is not
increased at any time;

        (d)        Liens on any asset of the U.S. Borrower or any Subsidiary
securing Indebtedness permitted hereunder which is incurred to finance the
acquisition of such asset, provided that (i) each such Lien shall be created
substantially simultaneously with the acquisition of the related asset; (ii)
each such Lien does not at any time encumber any asset other than the related
asset financed by such Indebtedness; (iii) the principal amount of Indebtedness
secured by each such Lien is not increased; and (iv) the principal amount of
Indebtedness secured by each such Lien shall at no time exceed 100% of the
original purchase price of such related asset at the time acquired;

        (e)        Liens on assets of Subsidiaries solely in favor of the U.S.
Borrower as secured party and securing Indebtedness owing by a Subsidiary to the
U.S. Borrower; and

        (f)        Liens not otherwise permitted by this Section 6.02 securing
Indebtedness that, together (without duplication) with Indebtedness incurred or
assumed by any Subsidiary under Section 6.01(e), does not in the aggregate at
any time outstanding exceed the greater of (i) $20,000,000 and (ii) 10% of
Tangible Net Worth.

        SECTION 6.03. Fundamental Changes. The U.S. Borrower will not, and will
not permit any Subsidiary to, merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it, acquire any Person
as a new Subsidiary, sell all or substantially all of its assets or acquire all
or substantially all of the assets of any other Person, except for the following
(each, a “Permitted Acquisition”):

        (a)        the U.S. Borrower and its Wholly-Owned Subsidiaries may merge
with each other and the U.S. Borrower’s Wholly-Owned Subsidiaries may sell all
or substantially all of their assets to each other, provided that in any such
merger involving the U.S. Borrower, the U.S. Borrower is the surviving Person;

        (b)        the consummation of Project Offshore; and

        (c)        the U.S. Borrower or any of its Subsidiaries may acquire (by
merger or otherwise) any Person as a new Subsidiary or acquire all or
substantially all the assets of any other Person (each, a “Proposed Target”);
provided that:

        (i)        no Default or Event of Default exists or will result after
giving effect to any such acquisition;


        (ii)        the Proposed Target is engaged in a business or activity
reasonably related to the business of the Borrower and its Subsidiaries;


        (iii)        after giving effect to such acquisition, the Proposed
Target shall be owned directly by the U.S. Borrower or shall become a
Wholly-Owned Subsidiary, directly or indirectly, of the U.S. Borrower;


        (iv)        on a pro forma basis, as if the acquisition of the Proposed
Target (and any related incurrence or assumption of Indebtedness) had occurred
at the beginning of the most recently-ended four fiscal quarter period for which
the U.S. Borrower has delivered financial statements under Section 5.01(a) or
Section 5.01(b) that precedes the date on which such acquisition actually
occurs, (A) the Leverage Ratio as of the Determination Date for such


54

--------------------------------------------------------------------------------



  acquisition would not exceed 3.25 to 1 and (B) the U.S. Borrower would be in
compliance with the terms and conditions of this Agreement, which pro forma
results for a Permitted Acquisition with a total purchase price (including
assumed debt) exceeding $20,000,000 shall be evidenced by a certificate of a
Financial Officer of the U.S. Borrower setting forth reasonably detailed
calculations demonstrating pro forma compliance with subclause (A) above and
with Section 6.12; and


        (v)        the board of directors or other governing body of the
Proposed Target shall have approved the acquisition and such acquisition shall
be completed as a result of an arm’s length negotiation (i.e., on a non-hostile
basis).


        SECTION 6.04. Investments, Loans, Advances and Acquisitions. The U.S.
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any investment or any other interest in,
any other Person, or make any Acquisition, except:

        (a)        Permitted Investments;

        (b)        Investments, loans or advances made by the U.S. Borrower to
any Wholly-Owned Subsidiary and made by any Subsidiary to the U.S. Borrower or
any Wholly-Owned Subsidiary;

        (c)        Permitted Acquisitions; and

        (d)        Investments, loans or advances not otherwise permitted by
this Section 6.04, but only if (i) no Default or Event of Default exists or will
result after giving effect to any such investment, loan or advance and (ii) on a
pro forma basis, as if such investment, loan or advance (and any related
incurrence or assumption of Indebtedness) had occurred at the beginning of the
most recently-ended four fiscal quarter period for which the U.S. Borrower has
delivered financial statements under Section 5.01(a) or Section 5.01(b) that
precedes the Determination Date for such investment, loan or advance, the
Leverage Ratio as of such Determination Date would not exceed 3.25 to 1.

        SECTION 6.05. Swap Agreements. The U.S. Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except (a)
Swap Agreements entered into to hedge or mitigate risks to which the U.S.
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the U.S. Borrower or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the U.S. Borrower or any Subsidiary.

        SECTION 6.06. Restricted Payments. The U.S. Borrower will not, and will
not permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:

        (a)        the U.S. Borrower may declare and pay dividends with respect
to its Equity Interests payable solely in additional shares of its common stock;

        (b)        Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests;

55

--------------------------------------------------------------------------------



        (c)        the U.S. Borrower may make the following Restricted Payments
with respect to its Equity Interests in each case so long as no Default exists
or would be caused thereby:

        (i)        Restricted Payments during fiscal year 2010 in an aggregate
amount not to exceed $10,000,000;


        (ii)        Restricted Payments during fiscal year 2011 in an aggregate
amount not to exceed $20,000,000; provided, however, that the U.S. Borrower
shall not make any Restricted Payment in fiscal year 2011 that, when aggregated
with all other Restricted Payments made by the U.S. Borrower in such fiscal
year, exceeds $10,000,000 if, on a pro forma basis, assuming such Restricted
Payment (and any related incurrence of Indebtedness) had occurred at the
beginning of the most recently-ended four fiscal quarter period for which the
U.S. Borrower has delivered financial statements under Section 5.01(a) or
Section 5.01(b) that precedes the Determination Date for such Restricted
Payment, the Leverage Ratio as of such Determination Date would be equal to or
greater than 2.5 to 1; and


        (iii)        Restricted Payments during fiscal year 2012; provided,
however, that the U.S. Borrower shall not make any Restricted Payment in fiscal
year 2012 that, when aggregated with all other Restricted Payments made by the
U.S. Borrower in such fiscal year, exceeds $10,000,000 if, on a pro forma basis,
assuming such Restricted Payment (and any related incurrence of Indebtedness)
had occurred at the beginning of the most recently-ended four fiscal quarter
period for which the U.S. Borrower has delivered financial statements under
Section 5.01(a) or Section 5.01(b) that precedes the Determination Date for such
Restricted Payment, the Leverage Ratio as of such Determination Date would be
equal to or greater than 2.0 to 1.


        SECTION 6.07. Transactions with Affiliates. The U.S. Borrower will not,
and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the U.S. Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the U.S. Borrower and its
Wholly-Owned Subsidiaries not involving any other Affiliate and (c) any
Restricted Payment permitted by Section 6.06.

        SECTION 6.08. Restrictive Agreements. The U.S. Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the U.S. Borrower or
any Subsidiary to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its Equity Interests or to
make or repay loans or advances to the U.S. Borrower or any other Subsidiary or
to Guarantee Indebtedness of the U.S. Borrower or any other Subsidiary; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.08 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) clause (a) of the
foregoing shall not apply to restrictions and conditions contained in any
Indebtedness in excess of $25,000,000 in aggregate amount and permitted
hereunder, (iv) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (v) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets

56

--------------------------------------------------------------------------------



securing such Indebtedness, and (vi) clause (a) of the foregoing shall not apply
to customary provisions in leases restricting the assignment thereof.

        SECTION 6.09. Disposition of Assets; Etc. The U.S. Borrower will not,
and will not permit any of its Subsidiaries to, sell, lease, license, transfer,
assign or otherwise dispose of any of its business, assets, rights, revenues or
property, real, personal or mixed, tangible or intangible, whether in one or a
series of transactions, other than inventory sold in the ordinary course of
business upon customary credit terms, sales of scrap or obsolete material or
equipment and sales of fixed assets the proceeds of which are used to purchase
other property of a similar nature of at least equivalent value within 180 days
of such sale, provided, however, that this Section 6.09 shall not prohibit any
such sale, lease, license, transfer, assignment or other disposition if (i) the
aggregate book value (disregarding any write-downs of such book value other than
ordinary depreciation and amortization) of all of the business, assets, rights,
revenues and property disposed of shall be less than, in any fiscal year of the
U.S. Borrower, fifteen percent (15%) of the aggregate book value of the
Consolidated Total Assets as of the end of the immediately preceding fiscal
year, and (ii) immediately after such transaction, no Default shall exist or
shall have occurred and be continuing.

        SECTION 6.10. Change in Business. The U.S. Borrower shall not and shall
not permit its Subsidiaries to engage, either directly or indirectly through
Affiliates, in any business substantially different from the business of the
U.S. Borrower or the applicable Subsidiary as of the Original Effective Date;
provided, however, that the U.S. Borrower and its Subsidiaries may engage in any
business reasonably related, ancillary or complimentary to the business in which
they are engaged as of the Original Effective Date.

        SECTION 6.11. Leverage Ratio. The U.S. Borrower will not permit the
Leverage Ratio to exceed 3.5 to 1.0 as of the end of any fiscal quarter;
provided, however, that the U.S. Borrower may elect (the “Step-Up Election”) to
increase the maximum Leverage Ratio permitted by this Section 6.11 to 4.0 to 1.0
for four consecutive fiscal quarter end dates (or, such shorter period as the
Borrower may elect pursuant to the immediately following proviso) by providing a
written notice (the “Step-Up Election Notice”) to the Administrative Agent of
such Step-Up Election prior to the U.S. Borrower’s filing with the SEC its
Annual Report on Form 10-K or Quarterly Report on Form 10-Q for the fiscal
period ending on the first fiscal quarter end date for which the Step-Up
Election is to take effect; provided, however, that the U.S. Borrower may elect
to terminate the Step-Up Election as of the second or third fiscal quarter end
date for which the Step-Up Election is in effect by providing a written notice
(the “Step-Up Termination Notice”) to the Administrative Agent of such election
prior to the U.S. Borrower’s filing with the SEC its Annual Report on Form 10-K
or Quarterly Report on Form 10-Q for the fiscal period ending on such date. The
U.S. Borrower may make only one Step-Up Election. Upon the expiration or early
termination of the Step-Up Election, the maximum Leverage Ratio permitted by
this Section 6.11 shall revert to 3.5 to 1.0.

        SECTION 6.12. Interest Coverage Ratio. The U.S. Borrower will not permit
the Interest Coverage Ratio to be less than 4.0 to 1.0 as of the end of any
fiscal quarter.

        SECTION 6.13. Debt Prepayments. The U.S. Borrower shall not (x) pay any
scheduled payment prior to the due date thereof as in effect on the Restatement
Effective Date, or prepay any principal, premium, interest or any other amount
(including sinking fund payments), with respect to any Senior Notes; (y) redeem,
purchase, defease, acquire or otherwise satisfy (or offer to redeem, purchase,
acquire or otherwise satisfy) any Senior Notes prior to the due date thereof as
in effect on the Restatement Effective Date; or (z) make any payment or deposit
any monies, securities or other property with any trustee or other Person with
respect to any Senior Notes that has the effect of violating clause (x) or (y)
above (any of the foregoing, a “Senior Notes Prepayment”), unless:

57

--------------------------------------------------------------------------------



        (a)        no Default or Event of Default exists or will result after
giving effect to any such Senior Notes Prepayment;

        (b)        the Leverage Ratio as of the Determination Date of, but
immediately before giving effect to, such Senior Notes Prepayment is less than
3.00 to 1, as evidenced by a certificate of a Financial Officer of the U.S.
Borrower setting forth reasonably detailed calculations of the Leverage Ratio
immediately before giving effect to such Senior Notes Prepayment;

        (c)        after giving effect to such Senior Notes Prepayment, the
aggregate amount of Available Unused Commitments of all Lenders is at least
$100,000,000; and

        (d)        all of the Public Debt Securities shall have been repaid in
full prior to the date of such Senior Notes Prepayment.

ARTICLE VII

Events of Default

        SECTION 7.01. Events of Default. If any of the following events ("Events
of Default") shall occur:

        (a)        any Borrower shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

        (b)        any Borrower shall fail to pay any interest on any Loan or
any fee or any other amount (other than an amount referred to in clause (a) of
this Article) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three Business Days;

        (c)        any representation or warranty made or deemed made by or on
behalf of the U.S. Borrower or any Subsidiary in or in connection with the
Original Agreement, this Agreement or any amendment or modification hereof or
waiver hereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with the Original Agreement,
this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

        (d)        any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to any
Borrower’s existence) or 5.08 or in Article VI (other than Section 6.07);

        (e)        any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) or any other Loan Document, and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the U.S. Borrower (which notice will be given
at the request of any Lender);

        (f)        the U.S. Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace periods);

58

--------------------------------------------------------------------------------



        (g)        any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
permitted by this Agreement that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness;

        (h)        an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the U.S. Borrower or any Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the U.S. Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

        (i)        the U.S. Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the U.S. Borrower or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

        (j)        the U.S. Borrower or any Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

        (k)        one or more judgments for the payment of money in an
aggregate Dollar Equivalent amount in excess of $5,000,000 shall be rendered
against the U.S. Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the U.S. Borrower or
any Subsidiary to enforce any such judgment;

        (l)        (i) an ERISA Event shall have occurred that, in the opinion
of the Required Lenders, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect; (ii) the U.S. Borrower or any Subsidiary shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that, in the opinion of the Required Lenders, when taken
together with all other such events or conditions, if any, could reasonably be
expected to result in liability of the U.S. Borrower and its Subsidiaries in an
aggregate amount exceeding $1,000,000; or (iii) there exists any fact or
circumstance that could reasonably be expected to result in the imposition of a
Lien or security interest under Section 412(n) of the Code (or, for years in
which the PPA applies to any Plan, Section 430(k) of the Code) or under ERISA;

        (m)        Any Loan Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Loan Document, or any Borrower shall deny that it has
any further liability under any Loan Document to which it is a party, or shall
give notice to such effect; or

59

--------------------------------------------------------------------------------



        (n)        a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the U.S. Borrower, take
either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

ARTICLE VIII

The Agents

        SECTION 8.01. Appointment. (a) In order to expedite the transactions
contemplated by this Agreement, (i) Wells Fargo is hereby appointed to act as
Administrative Agent and an Issuing Bank, (ii) Wachovia is hereby appointed to
act as Syndication Agent and (iii) Bank of America, N.A. and JPMorgan Chase
Bank, N.A., are hereby appointed to act as Documentation Agents. Each of the
Lenders, each assignee of any such Lender and each Ancillary Lender hereby
irrevocably authorizes the Administrative Agent to take such actions on behalf
of such Lender, assignee or Ancillary Lender and to exercise such powers as are
specifically delegated to the Administrative Agent by the terms and provisions
hereof and of the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto. The Administrative Agent is hereby expressly
authorized by the Lenders, each Ancillary Lender and each Issuing Bank, without
hereby limiting any implied authority, (a) to receive on behalf of the Lenders
and such Issuing Bank all payments of principal of and interest on the Loans,
all payments in respect of LC Disbursements and all other amounts due to the
Lenders and such Issuing Bank hereunder, and promptly to distribute to each
Lender or such Issuing Bank its proper share of each payment so received; (b) to
give notice on behalf of each of the Lenders and each of the Ancillary Lenders
of any Event of Default specified in this Agreement of which the Administrative
Agent has actual knowledge acquired in connection with the performance of its
duties as Administrative Agent hereunder; and (c) to distribute to each Lender
and each Ancillary Lender copies of all notices, financial statements and other
materials delivered by any Borrower pursuant to this Agreement as received by
the Administrative Agent.

        (b)        Neither the Agents nor any of their respective directors,
officers, employees or agents shall be liable as such for any action taken or
omitted by any of them except for its or his own gross negligence or willful
misconduct, or be responsible for any statement, warranty or representation
herein or the contents of any document delivered in connection herewith, or be
required to ascertain or to make any inquiry concerning the performance or
observance by the Borrowers or any other Borrower of any of the terms,
conditions, covenants or agreements contained in any Loan Document. The Agents
shall not be responsible to the Lenders or any Ancillary Lender for the due
execution, genuineness, validity, enforceability or effectiveness of this
Agreement or any other Loan Documents or other instruments or agreements. The
Agents shall in all cases be fully protected in acting, or refraining from
acting, in

60

--------------------------------------------------------------------------------



accordance with written instructions signed by the Required Lenders and, except
as otherwise specifically provided herein, such instructions and any action or
inaction pursuant thereto shall be binding on all the Lenders and all the
Ancillary Lenders. Each Agent shall, in the absence of knowledge to the
contrary, be entitled to rely on any instrument or document believed by it in
good faith to be genuine and correct and to have been signed or sent by the
proper person or persons. Neither the Agents nor any of their respective
directors, officers, employees or agents shall have any responsibility to any
Borrower or any other Borrower or any other party hereto on account of the
failure, delay in performance or breach by, or as a result of information
provided by, any Lender, Ancillary Lender or Issuing Bank of any of its
obligations hereunder or to any Lender, Ancillary Lender or Issuing Bank on
account of the failure of or delay in performance or breach by any other Lender,
Ancillary Lender or Issuing Bank or any Borrower or any other Borrower of any of
their respective obligations hereunder or under any other Loan Document or in
connection herewith or therewith. Each Agent may execute any and all duties
hereunder by or through agents or employees and shall be entitled to rely upon
the advice of legal counsel selected by it with respect to all matters arising
hereunder and shall not be liable for any action taken or suffered in good faith
by it in accordance with the advice of such counsel.

        SECTION 8.02. Nature of Duties. The Lenders and the Ancillary Lenders
hereby acknowledge that no Agent shall be under any duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement unless it shall be requested in writing to do so by the Required
Lenders. The Lenders and the Ancillary Lenders further acknowledge and agree
that so long as an Agent shall make any determination to be made by it hereunder
or under any other Loan Document in good faith, such Agent shall have no
liability in respect of such determination to any person. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Agent shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against any Agent. Each Lender recognizes and
agrees that any Lender designated as a Documentation Agent, co-agent or other
similar title shall have no duties or responsibilities under this Agreement or
any other Loan Document, or any fiduciary relationship with any Lender, and
shall have no functions, responsibilities, duties, obligations or liabilities
for acting as such hereunder.

        SECTION 8.03. Resignation by the Agents. Subject to the appointment and
acceptance of a successor Agent as provided below, any Agent may resign at any
time by notifying the Lenders and the U.S. Borrower. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor with the
consent of the U.S. Borrower (not to be unreasonably withheld or delayed). If no
successor shall have been so appointed by the Required Lenders and approved by
the U.S. Borrower and shall have accepted such appointment within 45 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Ancillary Lenders with the consent of the U.S.
Borrower (not to be unreasonably withheld or delayed), appoint a successor Agent
which shall be a bank with an office in New York, New York and an office in
London, England (or a bank having an Affiliate with such an office) having a
combined capital and surplus having a Dollar Equivalent that is not less than
$500,000,000 or an Affiliate of any such bank. Upon the acceptance of any
appointment as Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent and the retiring Agent shall be discharged from its duties and
obligations hereunder. After the Agent’s resignation hereunder, the provisions
of this Article and Section 9.05 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent.

        SECTION 8.04. Each Agent in its Individual Capacity. With respect to the
Loans made by it hereunder and Ancillary Facilities made available by it, each
Agent in its individual capacity and not as Agent shall have the same rights and
powers as any other Lender and may exercise the same as though it

61

--------------------------------------------------------------------------------



were not an Agent, and the Agents and their Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Borrower or
any of the Subsidiaries or other Affiliates thereof as if it were not an Agent.

        SECTION 8.05. Indemnification. Each Lender and each Ancillary Lender
agrees (a) to reimburse the Agents, on demand, in the amount of its pro rata
share (based on its Commitments hereunder (or if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of its applicable outstanding Loans or participations in LC Disbursements, as
applicable)) of any reasonable expenses incurred for the benefit of the Lenders
and Ancillary Lenders by the Agents, including counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders and
Ancillary Lenders, which shall not have been reimbursed by the U.S. Borrower and
(b) to indemnify and hold harmless each Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all liabilities, Taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against it in its capacity as Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the U.S. Borrower,
provided that no Lender shall be liable to an Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of such Agent or any of its directors, officers, employees or agents.

        SECTION 8.06. Lack of Reliance on Agents. Each Lender and each Ancillary
Lender acknowledges that it has, independently and without reliance upon the
Agents, any Lender or any Ancillary Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each Ancillary Lender
also acknowledges that it will, independently and without reliance upon the
Agents, any other Lender or any Ancillary Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

        SECTION 8.07. Designation of Affiliates for Foreign Currency Loans. The
Administrative Agent shall be permitted from time to time to designate one of
its Affiliates to perform the duties to be performed by the Administrative Agent
hereunder with respect to Loans and Borrowings denominated in Foreign
Currencies. The provisions of this Article VIII shall apply to any such
Affiliate mutatis mutandis.

ARTICLE IX

Miscellaneous

        SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

        (i)        if to a Borrower, to it at 855 East Main Street, P.O. Box
302, Zeeland, Michigan, 49464-0302, Attention of Joseph M. Nowicki, treasurer
and vice president, investor relations (Telecopy No. 616-654-5044; e-mail:
joe_nowicki@hermanmiller.com);


62

--------------------------------------------------------------------------------



        (ii)        if to the Administrative Agent, to Wells Fargo Bank,
National Association, MAC C7300-035, 3rd Floor, 1700 Lincoln Street, Denver, CO
80203-4500, Attention: Kevin Rapp (Telecopy No. (303) 863-5531);


        (iii)        if to the Issuing Bank other than the Administrative Agent,
to it at the address or telecopy number set forth separately in writing to the
Administrative Agent; and


        (iv)        if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.


        (b)        Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
U.S. Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Additionally, if the
Administrative Agent agrees to accept a notice pursuant to Article II, including
any notice of borrowing, notice of interest period selection or notice of
Revolving Loan conversion, made by e-mail transmission, such e-mail transmission
shall be binding on the applicable Borrower whether or not written confirmation
is sent by the applicable Borrower or requested by the Administrative Agent, and
the Administrative Agent may act prior to the receipt of any requested written
confirmation, without any liability whatsoever, based upon e-mail notice
believed by the Administrative Agent in good faith to be from the applicable
Borrower or its agents. The Administrative Agent’s records of the terms of any
e-mail notice pursuant to Article II shall be conclusive on the applicable
Borrower in the absence of gross negligence or willful misconduct on the part of
the Administrative Agent in connection therewith.

        (c)        The Borrowers agree that the Administrative Agent may make
any material delivered by a Borrower to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to a Borrower or any of its
Subsidiaries, or any other materials or matters relating to this Agreement, the
other Loan Documents or any of the transactions contemplated hereby or thereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on an electronic delivery system (which may be provided by the
Administrative Agent, an Affiliate of the Administrative Agent, or any Person
that is not an Affiliate of the Administrative Agent), such as IntraLinks, or a
substantially similar electronic system that requires passwords for access and
takes other customary measures with respect to confidentiality and security (the
“Platform”). The U.S. Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates represents or warrants the
accuracy, completeness, timeliness, sufficiency or sequencing of the
Communications posted on the Platform. The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform
(each, a “Platform Error”) and any liability for any losses, costs, expenses or
liabilities that may be suffered or incurred in connection with the Platform,
except to the extent any of the foregoing liabilities are caused by the gross
negligence or willful misconduct of the Administrative Agent or any of its
Affiliates. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform. Notwithstanding anything herein to the contrary,
the

63

--------------------------------------------------------------------------------



Borrowers shall not be in Default hereunder for failure to deliver any required
notice, financial statements or other items if such failure was caused by a
Platform Error.

        (d)        Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notification”) specifying that any Communication has been posted
to the Platform shall for purposes of this Agreement constitute effective
delivery to such Lender of such information, documents or other materials
comprising such Communication. Each Lender agrees (i) to notify, on or before
the date such Lender becomes a party to this Agreement, the Administrative Agent
in writing of such Lender’s e-mail address to which a Notification may be sent
(and from time to time thereafter to ensure that the Administrative Agent has on
record an effective e-mail address for such Lender) and (ii) that any
Notification may be sent to such e-mail address.

        (e)        Any party hereto may change its address or telecopy number
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

        SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Agent,
Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agents, the
Issuing Banks and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Agent, Lender or Issuing Bank may have had
notice or knowledge of such Default at the time.

        (b)        Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender directly affected thereby (except
that only the Lenders who are increasing their Commitments are required to
consent to a request by the U.S. Borrower under Section 2.09 to increase the
Aggregate Commitments), (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender directly affected thereby, or (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of all
Lenders; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any other
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, such other Agent, such Issuing Bank
or the Swingline Lender, as the case may be.

64

--------------------------------------------------------------------------------



        SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The U.S. Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Agents, the Issuing Banks or
any Lender, including the fees, charges and disbursements of any counsel for any
Agent, Issuing Bank or Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

        (b)        The U.S. Borrower shall indemnify each Agent, Issuing Bank
and Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
U.S. Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the U.S. Borrower or any of its Subsidiaries, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

        (c)        To the extent that the U.S. Borrower fails to pay any amount
required to be paid by it to any Agent, Issuing Bank or Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to
such Agent, Issuing Bank or Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against an Agent, Issuing Bank or Swingline Lender in its capacity as such.

        (d)        To the extent permitted by applicable law, the Borrowers
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

        (e)        All amounts due under this Section shall be payable promptly
after written demand therefor.

65

--------------------------------------------------------------------------------



        SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that (i)
the Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void), provided that any merger of any Subsidiary Borrower with other
Subsidiaries shall not be deemed an assignment provided that the resulting
entity assumes all Obligations of such Subsidiary Borrower in a manner
acceptable to the Administrative Agent, and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit or Swingline Lender that makes
any Swingline Loan), Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

        (b)        (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

        (A)        the U.S. Borrower, provided that no consent of the U.S.
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; and


        (B)        the Administrative Agent.


        (ii)        Assignments shall be subject to the following additional
conditions:


        (A)        except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the U.S. Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the U.S. Borrower shall be
required if an Event of Default has occurred and is continuing;


        (B)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;


        (C)        the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; and


        (D)        the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.


66

--------------------------------------------------------------------------------



        For the purposes of this Section 9.04(b), the term “Approved Fund” means
any Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

        (iii)        Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


        (iv)        The Administrative Agent, acting for this purpose as an
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


        (v)        Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


        (c)        (i) Any Lender may, without the consent of any Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any

67

--------------------------------------------------------------------------------



agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

        (ii)        A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the U.S.
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the U.S. Borrower is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.17(e) as though it were a Lender.


        (d)        Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

        SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

        SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of

68

--------------------------------------------------------------------------------



an executed counterpart of a signature page of this Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement.

        SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

        SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

        SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

        (b)        Each Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any court of
the State of Illinois and any court of the United States District Courts sitting
in Illinois, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Illinois State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its properties in the courts of any jurisdiction.

        (c)        Each Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

        (d)        Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

        SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH

69

--------------------------------------------------------------------------------



PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

        SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

        SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the U.S. Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than a
Borrower. For the purposes of this Section, “Information” means all information
received from any Borrower relating to the U.S. Borrower or any of its
Subsidiaries or their business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by a Borrower. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

        SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

        SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies each Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,

70

--------------------------------------------------------------------------------



verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Patriot Act.

        SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto (including
any Subsidiary Borrower) agrees, to the fullest extent that it may effectively
do so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures in the relevant jurisdiction the first currency could
be purchased with such other currency on the Business Day immediately preceding
the day on which final judgment is given.

        (b)        The obligations of each Borrower in respect of any sum due to
any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

        SECTION 9.16. Waivers and Agreements.

        (a)        The covenants, agreements and obligations of each Borrower
set forth herein are joint and several and shall be primary obligations of such
Borrower, and, to the extent not prohibited by applicable law, such obligations
shall be absolute and unconditional, shall not be subject to any counterclaim,
set-off, deduction, diminution, abatement, recoupment, suspension, deferment,
reduction or defense (other than full and strict compliance by each Borrower
with its obligations hereunder) based upon any claim such Borrower, any other
Borrower or any other Person may have against the Administrative Agent, the
Lenders or any other Person, and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by, any
circumstance or condition whatsoever, foreseeable or unforeseeable and without
regard to whether such Borrower, any other Borrower, the Administrative Agent or
any Lender shall have any knowledge or notice thereof, including, without
limitation:

        (i)        any termination, amendment, modification, addition, deletion
or supplement to or other change to any of the terms of any Loan Document in
accordance with its terms or any other instrument or agreement applicable to any
of the parties hereto or thereto, or any assignment or transfer of any thereof,
or any furnishing or acceptance or release of additional security for any
Obligation or for the obligations of any Person under any Loan Document, or the
failure of any security or the failure of any Person to perfect any interest in
any collateral; any waiver of, or extension of time for the performance of, the
payment, performance or observance of any of the obligations, conditions,
covenants or agreements contained in any Loan Document, or any other waiver,
forbearance, consent, extension, renewal, indulgence, compromise, release,
settlement, refunding or other action or inaction under or in respect of any
Loan Document or any other instrument or agreement, or under or in respect of
any obligation or liability of each Borrower, or the Administrative Agent or any
exercise or non-exercise of any right, remedy, power or privilege under or in
respect of any such instrument of agreement or any such obligation or liability;


71

--------------------------------------------------------------------------------



        (ii)        any failure, omission or delay on the part of the
Administrative Agent to enforce, assert or exercise any right, power or remedy
conferred on it in any Credit Document to give notice to any Borrower of the
occurrence of an Event of Default;


        (iii)        any voluntary or involuntary bankruptcy, insolvency,
reorganization, moratorium, assignment for the benefit of creditors,
receivership, liquidation, marshaling of assets and liabilities or similar
proceedings with respect to any Borrower or any other Person or any of their
respective properties or creditors, or any action taken by any trustee or
receiver or by any court in any such proceeding;


        (iv)        any limitation on the liability or obligations of any
Borrower under any Loan Document or any other instrument or agreement, which may
now or hereafter be imposed by law, or any discharge, termination, cancellation,
frustration, irregularity, invalidity or unenforceability, in whole or in part,
of any thereof; or


        (v)        any other occurrence, circumstance, happening or event
whatsoever, whether similar or dissimilar to the foregoing, whether foreseen or
unforeseen, and any other circumstance (other than full and irrevocable
performance and payment of the Obligations) which might otherwise constitute a
legal or equitable defense, release or discharge or which might otherwise limit
recourse against each Borrower, whether or not such Borrower shall have notice
or knowledge of the foregoing.


        (b)        Each Borrower hereby waives, to the fullest extent permitted
by law, (i) all rights, if any, of marshalling of any collateral or security for
the Obligations and (ii) any right (except as shall be required by applicable
statute and cannot be waived) to require the Administrative Agent or any Lender
to (A) proceed against the other Borrower or any other Person, (B) proceed
against or exhaust any other collateral or security for any of the Obligations
or (C) pursue any remedy in the Administrative Agent’s or any Lender’s power
whatsoever. Each Borrower hereby waives any defense based on or arising out of
any defense of the other Borrower or any other Person other than payment in full
of the Obligations, including, without limitation, any defense based on or
arising out of the disability of the other Borrower or any other Person, or the
enforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the other Borrower other than
payment in full of the Obligations. Subject to the terms of this Agreement, the
Administrative Agent may, at its election, foreclose on any security held by the
Administrative Agent by one or more judicial or non-judicial sales, whether or
not every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Administrative Agent may have against the other Borrower or any other Person, or
any security, without affecting or impairing in any way the liability of any
Borrower hereunder except to the extent the Obligations have been paid in full.

        (c)        Each Borrower waives any defense, right of set-off, claim or
counterclaim whatsoever and any and all other rights, benefits, protections and
other defenses available to it now or at any time hereafter.

        (d)        Each Borrower represents and warrants that it is fully aware
of the financial condition of the other Borrowers, and each Borrower delivers
this Agreement based solely upon its own independent investigation of the other
Borrowers’ financial condition and in no part upon any representation or
statement of the Administrative Agent or any Lender with respect thereto. Each
Borrower further represents and warrants that it is in a position to and hereby
does assume full responsibility for obtaining such additional information
concerning the other Borrowers’ financial condition as each Borrower may deem
material to its obligations hereunder, and each Borrower is not relying upon,
nor expecting the Administrative Agent or any Lender to furnish it any
information in the

72

--------------------------------------------------------------------------------



Administrative Agent’s or any Lender’s possession concerning the other
Borrowers’ financial condition or concerning any circumstances bearing on the
existence or creation, or the risk of nonpayment or nonperformance of the
Obligations. Each Borrower hereby waives any duty on the part of the
Administrative Agent and the Lenders to disclose to each Borrower any facts the
Administrative Agent or any Lender may now or hereafter know about the other
Borrowers, regardless of whether the Administrative Agent or such Lender has
reason to believe that any such facts materially increase the risk beyond that
which each Borrower intended to assume or has reason to believe that such facts
are unknown to such Borrower.

        (e)        In addition to any other waivers, agreements and covenants of
the Borrowers set forth herein, each Borrower hereby further waives and releases
all claims, causes of action, defenses and offsets for any act or omission of
the Lenders or the Administrative Agent and each of their respective directors,
officers, employees, representatives and agents in connection with
administration of the Loans, except for any Lender’s or the Administrative
Agent’s willful misconduct or gross negligence as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

ARTICLE X

Collection Allocation Mechanism

        SECTION 10.01. Implementation of CAM. (a) On the CAM Exchange Date, (i)
the Commitments and the Ancillary Commitments shall automatically and without
further act be terminated as provided in Article VII, (ii) the principal amount
of each Loan denominated in a Foreign Currency shall, automatically and with no
further action required, be converted into the Dollar Equivalent, determined
using the Exchange Rates calculated as of the CAM Exchange Date, of such amount
and on and after such date all amounts accruing and owed to any Lender in
respect of such Obligations shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder and (iii) each Lender shall automatically and
without further act (and without regard to the provisions of Section 9.04)
immediately be deemed to have acquired participations in the Swingline Loans,
Revolving Loans, Ancillary Loans and Letters of Credit (including each Reserve
Account established pursuant to Section 10.02 below, but excluding the
Competitive Loans) in an amount equal to such Lender’s CAM Percentage. Each
Lender shall make payments to the Applicable Agent for such participations, and
the Applicable Agent shall distribute such payments to the appropriate Lender,
in such manner and pursuant to such procedures determined by the Administrative
Agent. Each Lender and each Borrower hereby consents and agrees to the CAM
Exchange, and each Lender agrees that the CAM Exchange shall be binding upon its
successors and assigns and any person that acquires a participation in its
interests in any Advance. Each Borrower agrees from time to time to execute and
deliver to the Administrative Agent all such promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it in connection with its Loans (other than
Competitive Loans) hereunder to the Administrative Agent against delivery of any
promissory notes evidencing its interests in the Loans and Ancillary Loans so
executed and delivered; provided, however, that the failure of any Borrower to
execute or deliver or of any Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange.

        (b)        As a result of the CAM Exchange, upon and after the CAM
Exchange Date, each payment received by the Applicable Agent pursuant to any
Loan Document in respect of the Revolving Credit Exposures and the Ancillary
Facility Exposures shall be distributed to the Lenders pro rata in accordance
with their respective CAM Percentages. Any direct payment received by a Lender
upon or after the CAM Exchange Date, including by way of set-off, in respect of
any Revolving Credit Exposure or Ancillary Facility Exposure

73

--------------------------------------------------------------------------------



shall be paid over to the Applicable Agent for distribution to the Lenders in
accordance herewith.

        SECTION 10.02. Letters of Credit. (a) In the event that on the CAM
Exchange Date any Letter of Credit shall be outstanding and undrawn in whole or
in part, or any LC Disbursement shall not have been reimbursed either by the
U.S. Borrower or with the proceeds of a Borrowing, each Lender shall promptly
pay over to the Administrative Agent, in immediately available funds, an amount
equal to such Lender’s CAM Percentage of such undrawn face amount or (to the
extent it has not already done so) such unreimbursed drawing, as applicable,
together with interest thereon from the CAM Exchange Date to the date on which
such amount shall be paid to the Administrative Agent at the rate that would be
applicable at the time to an ABR Revolving Loan in a principal amount equal to
such undrawn face amount or unreimbursed drawing, as applicable. The
Administrative Agent shall establish a separate account (each, a “Reserve
Account”) or accounts for each Lender for the amounts received with respect to
each such Letter of Credit pursuant to the preceding sentence. The
Administrative Agent shall deposit in each Lender’s Reserve Account such
Lender’s CAM Percentage of the amounts received from the Lenders as provided
above. The Administrative Agent shall have sole dominion and control over each
Reserve Account, and the amounts deposited in each Reserve Account shall be held
in such Reserve Account until withdrawn as provided in paragraph (b), (c), (d)
or (e) below. The Administrative Agent shall maintain records enabling it to
determine the amounts paid over to it and deposited in the Reserve Accounts in
respect of each Letter of Credit and the amounts on deposit in respect of each
Letter of Credit attributable to each Lender’s CAM Percentage. The amounts held
in each Lender’s Reserve Account shall be held as a reserve against the LC
Exposures, shall be the property of such Lender, shall not constitute Loans to
or give rise to any claim of or against any Borrower and shall not give rise to
any obligation on the part of the U.S. Borrower to pay interest to such Lender,
it being agreed that the reimbursement obligations in respect of Letters of
Credit shall arise only at such times as drawings are made thereunder, as
provided in Section 2.06.

        (b)        In the event that after the CAM Exchange Date any drawing
shall be made in respect of a Letter of Credit, the Administrative Agent shall,
at the request of the applicable Issuing Bank withdraw from the Reserve Account
of each Lender any amounts, up to the amount of such Lender’s CAM Percentage of
such drawing deposited in respect of such Letter of Credit and remaining on
deposit and deliver such amounts to such Issuing Bank in satisfaction of the
reimbursement obligations of the Lenders under Section 2.06(d) (but not of the
U.S. Borrower under Section 2.06(e)). In the event that any Lender shall default
on its obligation to pay over any amount to the Administrative Agent as provided
in this Section 10.02, the applicable Issuing Bank shall have a claim against
such Lender to the same extent as if such Lender had defaulted on its
obligations under Section 2.06(d), but shall have no claim against any other
Lender in respect of such defaulted amount, notwithstanding the exchange of
interests in the applicable Borrower’s reimbursement obligations pursuant to
Section 10.01. Each other Lender shall have a claim against such defaulting
Lender for any damages sustained by it as a result of such default, including,
in the event that such Letter of Credit shall expire undrawn, its CAM Percentage
of the defaulted amount.

        (c)        In the event that after the CAM Exchange Date any Letter of
Credit shall expire undrawn, the Administrative Agent shall withdraw from the
Reserve Account of each Lender the amount remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to such Lender.

        (d)        With the prior written approval of the Administrative Agent
(not to be unreasonably withheld), any Lender may withdraw the amount held in
its Reserve Account in respect of the undrawn amount of any Letter of Credit.
Any Lender making such a withdrawal shall be unconditionally obligated, in the
event there shall subsequently be a drawing under such Letter of Credit, to pay
over to the

74

--------------------------------------------------------------------------------



Administrative Agent, for the account of the Issuing Bank, on demand, its CAM
Percentage of such drawing.

        (e)        Pending the withdrawal by any Lender of any amounts from its
Reserve Account as contemplated by the above paragraphs, the Administrative
Agent will, at the direction of such Lender and subject to such rules as the
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Permitted Investments. Each Lender that has not withdrawn its
amounts in its Reserve Account as provided in paragraph (d) above shall have the
right, at intervals reasonably specified by the Administrative Agent, to
withdraw the earnings on investments so made by the Administrative Agent with
amounts in its Reserve Account and to retain such earnings for its own account.

[Signature Page Follows]

75

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

HERMAN MILLER, INC.


By
      ——————————————
      Name:
      Title:







[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, as the
Issuing Lender and as the Administrative Agent


By
      ——————————————
      Name:
      Title:







[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------



WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender and the Syndication Agent


By
      ——————————————
Name:
Title:







[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.
as a Lender and a Documentation Agent


By
      ——————————————
      Name:
      Title:







[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------



[______________________],
as a Lender


By
      ——————————————
      Name:
      Title:







[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------



[______________________],
as a Lender


By
      ——————————————
      Name:
      Title:







[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------



[______________________],
as a Lender


By
      ——————————————
      Name:
      Title:







[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------



[______________________],
as a Lender


By
      ——————————————
      Name:
      Title:







[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]